EXHIBIT 10.1

 

 

AMCOR LIMITED

 

AMCOR FINANCE (USA), INC.

 

U.S.$850,000,000

 

5.38% Series A Guaranteed Senior Notes due 2016

5.69% Series B Guaranteed Senior Notes due 2018

5.95% Series C Guaranteed Senior Notes due 2021

 

--------------------------------------------------------------------------------

 

NOTE AND GUARANTEE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of December 15, 2009, as amended by

Amendment No. 1 dated as of June 28, 2013 and

Amendment No. 2 dated as of June 6, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

 

1.

AUTHORIZATION OF NOTES

1

 

 

 

2.

SALE AND PURCHASE OF NOTES

2

 

 

 

3.

CLOSINGS

2

 

 

 

4.

CONDITIONS TO CLOSINGS

3

 

4.1.

Representations and Warranties

3

 

4.2.

Performance; No Default

3

 

4.3.

Compliance Certificates

3

 

4.4.

Opinions of Counsel

3

 

4.5.

Purchase Permitted By Applicable Law, etc.

4

 

4.6.

Sale of Other Notes

4

 

4.7.

Payment of Special Counsel Fees

4

 

4.8.

Private Placement Number

4

 

4.9.

Changes in Corporate Structure

5

 

4.10.

Evidence of Consent to Receive Service of Process

5

 

4.11.

Subsidiary Guarantees

5

 

4.12.

Funding Instructions

5

 

4.13.

Proceedings and Documents

5

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS

5

 

5.1.

Organization; Power and Authority

6

 

5.2.

Authorization, etc.

6

 

5.3.

Disclosure

6

 

5.4.

Organization and Ownership of Shares of Subsidiaries; Affiliates

7

 

5.5.

Financial Statements; Material Liabilities

7

 

5.6.

Compliance with Laws, Other Instruments, etc.

8

 

5.7.

Governmental Authorizations, etc.

8

 

5.8.

Litigation; Observance of Agreements, Statutes and Orders

8

 

5.9.

Taxes; Foreign Taxes

9

 

5.10.

Title to Property; Leases

9

 

5.11.

Licenses, Permits, etc.

10

 

5.12.

Compliance with ERISA

10

 

5.13.

Private Offering by the Obligors

11

 

5.14.

Use of Proceeds; Margin Regulations

11

 

5.15.

Existing Indebtedness; Future Liens

12

 

5.16.

Foreign Assets Control Regulations, etc.

12

 

5.17.

Status under Certain Statutes

13

 

5.18.

Environmental Matters

13

 

5.19.

Ranking

14

 

5.20.

Representations of Subsidiary Guarantors

14

 

 

 

 

6.

REPRESENTATIONS OF THE PURCHASERS

14

 

i

--------------------------------------------------------------------------------



 

 

6.1.

Purchase for Investment, etc.

14

 

6.2.

Australian Matters, Etc.

14

 

6.3.

Source of Funds

15

 

 

 

 

7.

INFORMATION AS TO THE OBLIGORS AND PARENT GUARANTOR

17

 

7.1.

Financial and Business Information

17

 

7.2.

Officer’s Certificate

19

 

7.3.

Inspection

20

 

7.4.

Limitation on Disclosure Obligation

21

 

 

 

 

8.

PREPAYMENT OF THE NOTES; INTEREST

21

 

8.1.

Maturity

21

 

8.2.

Optional Prepayments with Make-Whole Amount

22

 

8.3.

Prepayment in Connection with a Payment under Section 13

22

 

8.4.

Prepayments in Connection with a Change of Control

23

 

8.5.

Prepayments in Connection with Dispositions of Assets

23

 

8.6.

Notices, Etc.

24

 

8.7.

Allocation of Partial Prepayments and Offers of Partial Prepayments

24

 

8.8.

Maturity; Surrender, etc.

25

 

8.9.

Purchase of Notes

25

 

8.10.

Make-Whole Amount

25

 

 

 

 

9.

AFFIRMATIVE COVENANTS

26

 

9.1.

Compliance with Law

27

 

9.2.

Insurance

27

 

9.3.

Maintenance of Properties

27

 

9.4.

Payment of Taxes and Claims

27

 

9.5.

Corporate Existence, etc.; Ownership of the Company

28

 

9.6.

Ranking

28

 

9.7.

Subsidiary Guarantees

28

 

9.8.

Rating

29

 

 

 

 

10.

NEGATIVE COVENANTS

30

 

10.1.

Transactions with Affiliates

30

 

10.2.

Merger, Consolidation, etc.

30

 

10.3.

Liens

32

 

10.4.

Subsidiary Indebtedness

35

 

10.5.

Total Net Indebtedness to EBITDA

36

 

10.6.

Interest Coverage Ratio

36

 

10.7.

[Reserved.]

36

 

10.8.

Disposition of Assets

36

 

10.9.

Lines of Business

37

 

10.10.

Terrorism Sanctions Regulations; Prepayment in Connection with a Noteholder
Sanctions Violation

37

 

 

 

 

11.

EVENTS OF DEFAULT

39

 

 

 

 

12.

REMEDIES ON DEFAULT, ETC.

42

 

12.1.

Acceleration

42

 

12.2.

Other Remedies

43

 

12.3.

Rescission

43

 

ii

--------------------------------------------------------------------------------



 

 

12.4.

No Waivers or Election of Remedies, Expenses, etc.

44

 

 

 

 

13.

TAX INDEMNIFICATION

44

 

 

 

 

14.

GUARANTEE, ETC.

45

 

14.1.

Guarantee

45

 

14.2.

Obligations Unconditional

46

 

14.3.

Guarantees Endorsed on the Notes

48

 

 

 

 

15.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

48

 

15.1.

Registration of Notes

48

 

15.2.

Transfer and Exchange of Notes

49

 

15.3.

Replacement of Notes

49

 

 

 

 

16.

PAYMENTS ON NOTES

50

 

16.1.

Place of Payment

50

 

16.2.

Home Office Payment

50

 

 

 

 

17.

EXPENSES, ETC.

50

 

17.1.

Transaction Expenses

50

 

17.2.

Certain Taxes

51

 

17.3.

Survival

51

 

 

 

 

18.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

51

 

 

 

 

19.

AMENDMENT AND WAIVER

52

 

19.1.

Requirements

52

 

19.2.

Solicitation of Holders of Notes

52

 

19.3.

Binding Effect, etc.

53

 

19.4.

Notes held by Obligors, etc.

53

 

 

 

 

20.

NOTICES

53

 

 

 

21.

REPRODUCTION OF DOCUMENTS

54

 

 

 

22.

CONFIDENTIAL INFORMATION

54

 

 

 

23.

SUBSTITUTION OF PURCHASER

55

 

 

 

24.

JURISDICTION AND PROCESS

56

 

 

 

25.

OBLIGATION TO MAKE PAYMENTS IN DOLLARS

57

 

 

 

26.

NOVATION

57

 

 

 

 

27.

PARENT GUARANTEE; OTHER PROVISIONS OF THIS AGREEMENT APPLICABLE TO THE PARENT
GUARANTOR

59

 

27.1.

Guarantee

59

 

27.2.

Obligations Unconditional

59

 

iii

--------------------------------------------------------------------------------



 

 

27.3.

Other Provisions of this Agreement Applicable to the Parent Guarantor

62

 

27.4.

Amendments

62

 

 

 

 

28.

MISCELLANEOUS

62

 

28.1.

Successors and Assigns

62

 

28.2.

Payments Due on Non-Business Days

62

 

28.3.

Matters Relating to Applicable GAAP

62

 

28.4.

Severability

63

 

28.5.

Construction

64

 

28.6.

Counterparts

64

 

28.7.

Governing Law

64

 

28.8.

Consent in Contemplation of Transfer

64

 

 

 

 

 

SCHEDULE A

—

INFORMATION RELATING TO PURCHASERS

 

 

 

 

 

 

 

SCHEDULE B

—

DEFINED TERMS

 

 

 

 

 

 

 

SCHEDULE 4.9

—

Changes in Corporate Structure

 

 

 

 

 

 

 

SCHEDULE 5.3

—

Disclosure Materials

 

 

 

 

 

 

 

SCHEDULE 5.4

—

Subsidiaries and Ownership of Subsidiary Stock

 

 

 

 

 

 

 

SCHEDULE 5.5

—

Financial Statements

 

 

 

 

 

 

 

SCHEDULE 5.15

—

Existing Indebtedness/Liens

 

 

 

 

 

 

 

EXHIBIT 1-A

—

Form of Series A Guaranteed Senior Note due 2016

 

 

 

 

 

 

 

EXHIBIT 1-B

—

Form of Series B Guaranteed Senior Note due 2018

 

 

 

 

 

 

 

EXHIBIT 1-C

—

Form of Series C Guaranteed Senior Note due 2021

 

 

 

 

 

 

 

EXHIBIT 2

—

Form of Guarantee

 

 

 

 

 

 

 

EXHIBIT 4.4(a)(i)

—

Form of Opinion of U.S. Counsel for the Obligors and the Subsidiary Guarantors

 

 

 

 

 

 

 

EXHIBIT 4.4(a)(ii)

—

Form of Opinion of Australian Counsel for the Guarantor

 

 

 

 

 

 

 

EXHIBIT 4.4(a)(iii)

—

Form of Opinion of English Counsel for Amcor UK Finance Limited

 

 

 

 

 

 

 

EXHIBIT 4.4(b)

—

Form of Opinion of Special United States Counsel for the Purchasers

 

 

iv

--------------------------------------------------------------------------------



 

 

EXHIBIT 4.11

—

Form of Subsidiary Guarantee

 

 

v

--------------------------------------------------------------------------------



 

AMCOR LIMITED

 

AMCOR FINANCE (USA), INC.

 

109 Burwood Road

Hawthorn

Victoria 3122

Australia

treasury@amcor.com.au

 

5.38% Series A Guaranteed Senior Notes due 2016

5.69% Series B Guaranteed Senior Notes due 2018

5.95% Series C Guaranteed Senior Notes due 2021

 

As of December 15, 2009

 

TO THE PURCHASERS WHOSE NAMES

APPEAR IN THE ACCEPTANCE

FORM AT THE END HEREOF:

 

Ladies and Gentlemen:

 

AMCOR FINANCE (USA), INC., a Delaware corporation (the “Company” (as such term
is further defined in Schedule B)), and AMCOR LIMITED (ABN 62 000 017 372), a
company incorporated under the laws of the State of New South Wales,
Commonwealth of Australia (the “Guarantor” (as such term is further defined in
Schedule B) and, together with the Company, the “Obligors”), jointly and
severally agree with each of the purchasers whose names appear in the acceptance
form at the end hereof (each, a “Purchaser” and, collectively, the “Purchasers”)
as follows:

 

1.                                      AUTHORIZATION OF NOTES.

 

The Company will authorize the issue and sale, in three series, of
U.S.$850,000,000 aggregate principal amount of its senior notes, of which
U.S.$275,000,000 aggregate principal amount shall be its Series A Guaranteed
Senior Notes due 2016 (the “Series A Notes”), U.S.$300,000,000 aggregate
principal amount shall be its Series B Guaranteed Senior Notes due 2018 (the
“Series B Notes”) and U.S.$275,000,000 aggregate principal amount shall be its
Series C Guaranteed Senior Notes due 2021 (the “Series C Notes” and, together
with the Series A Notes and the Series B Notes, the “Notes”, such term to
include any such notes issued in substitution therefor pursuant to Section 15). 
The Series A Notes, Series B Notes and Series C Notes shall be substantially in
the form set out in Exhibits 1-A, 1-B and 1-C, respectively, with such changes
therefrom, if any, as may be approved by each Purchaser and the Obligors. 
Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a “Schedule”

 

--------------------------------------------------------------------------------



 

or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.

 

Payment of the principal of, Make-Whole Amount (if any) and interest on the
Notes and other amounts owing hereunder shall be unconditionally guaranteed by
(i) the Guarantor as provided in Section 14 (and each Note will have the
guarantee (each a “Guarantee” and, collectively, the “Guarantees”) of the
Guarantor endorsed thereon in the form set forth in Exhibit 2) and (ii) the
Subsidiary Guarantors pursuant to their respective Subsidiary Guarantees.

 

2.                                      SALE AND PURCHASE OF NOTES.

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closings provided for in Section 3, Notes in the respective series and in
the principal amount specified opposite such Purchaser’s name in Schedule A at
the purchase price of 100% of the principal amount thereof.  The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

 

3.                                      CLOSINGS.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 W. Monroe Street,
Chicago, Illinois 60603, at 10:00 a.m., New York City time, at two closings
(each a “Closing”), the first of which will occur on December 15, 2009 (the
“First Closing Date”) and shall provide for the sale and purchase of
U.S.$230,000,000 in aggregate principal amount of the Series A Notes,
U.S.$270,000,000 in aggregate principal amount of the Series B Notes and
U.S.$240,000,000 of the Series C Notes, and the second of which will occur on
January 5, 2010 (the “Second Closing Date”) and shall provide for the sale and
purchase of the remaining U.S.$45,000,000 in aggregate principal amount of the
Series A Notes, U.S.$30,000,000 in aggregate principal amount of the Series B
Notes and U.S.$35,000,000 of the Series C Notes.  At each Closing the Company
will deliver to each Purchaser the Notes to be purchased by such Purchaser at
such Closing (as specified in Schedule A) in the form of a single Note for each
series to be so purchased (or such greater number of Notes in denominations of
at least U.S.$500,000 (or, if higher, the equivalent in Dollars of A$500,000) as
such Purchaser may request) dated the date of such Closing and registered in
such Purchaser’s name (or in the name of such Purchaser’s nominee), with the
Guarantee of the Guarantor endorsed thereon, against delivery by such Purchaser
to the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to Wells Fargo Bank, N.A., 420 Montgomery St, San
Francisco, CA 94104, ABA #: 121000248, A/C#:  4000042614, Swift code: WFBIUS6S,
Account name:  Amcor Finance USA.  If at either Closing the Company shall fail
to tender such Notes to any Purchaser as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s
election, be relieved of all further obligations

 

2

--------------------------------------------------------------------------------



 

under this Agreement, without thereby waiving any rights such Purchaser may have
by reason of such failure or such nonfulfillment.

 

4.                                      CONDITIONS TO CLOSINGS.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at either Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, of the following conditions:

 

4.1.                            Representations and Warranties.

 

The representations and warranties of the Obligors in this Agreement and of each
Subsidiary Guarantor in its Subsidiary Guarantee shall be correct when made and
at the time of such Closing.

 

4.2.                            Performance; No Default.

 

Each Obligor and each Subsidiary Guarantor shall have performed and complied
with all agreements and conditions contained in this Agreement or, in the case
of each Subsidiary Guarantor, its Subsidiary Guarantee, required to be performed
or complied with by it prior to or at such Closing and after giving effect to
the issue and sale of the Notes with the benefit of the Guarantees (and the
application of the proceeds thereof as contemplated by Section 5.14) no Default
or Event of Default shall have occurred and be continuing.  As of the First
Closing Date, neither Obligor nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10.1 or 10.8 hereof had such Sections applied since such date.

 

4.3.                            Compliance Certificates.

 

(a)                                 Officer’s Certificate.  Each Obligor and
each Subsidiary Guarantor shall have delivered to such Purchaser an Officer’s
Certificate, dated the date of such Closing, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 with respect to such Obligor or such
Subsidiary Guarantor, as applicable, have been fulfilled.

 

(b)                                 Secretary’s or Director’s Certificate.  Each
Obligor and each Subsidiary Guarantor shall have delivered to such Purchaser a
certificate of its Secretary or an Assistant Secretary or a Director or other
appropriate person, dated the First Closing Date, certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of (i) this Agreement and the Notes (in
the case of the Company), (ii) this Agreement and the Guarantees (in the case of
the Guarantor) and (iii) the respective Subsidiary Guarantees (in the case of
each Subsidiary Guarantor).

 

4.4.                            Opinions of Counsel.

 

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the First Closing Date (a) from (i) Sidley Austin, U.S.
counsel for the

 

3

--------------------------------------------------------------------------------



 

Obligors and the Subsidiary Guarantors, (ii) Allens Arthur Robinson, Australian
counsel for the Guarantor, and (iii) Sidley Austin LLP, English counsel for
Amcor UK Finance Limited, substantially in the respective forms set forth in
Exhibit 4.4(a)(i), 4.4(a)(ii) and 4.4(a)(iii), and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or the
Purchasers’ counsel may reasonably request (and the Obligors hereby instruct
their counsel and counsel for Amcor UK Finance Limited to deliver such opinions
to the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

 

4.5.                            Purchase Permitted By Applicable Law, etc.

 

On the date of such Closing such Purchaser’s purchase of Notes shall (i) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as
Section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (ii) not violate any applicable law or regulation (including,
without limitation, Regulation T, U or X of the Board of Governors of the
Federal Reserve System) and (iii) not subject such Purchaser to any tax, penalty
or liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof.  If requested by such
Purchaser, such Purchaser shall have received an Officer’s Certificate from the
Guarantor certifying as to such matters of fact as such Purchaser may reasonably
specify to enable such Purchaser to determine whether such purchase is so
permitted.

 

4.6.                            Sale of Other Notes.

 

(a)                                 Contemporaneously with such Closing the
Company shall sell to the other Purchasers and the other Purchasers shall
purchase the Notes to be purchased by them at such Closing as specified in
Schedule A.

 

(b)                                 Prior to the Closing on the Second Closing
Date, the applicable Purchasers shall have purchased the Notes to be purchased
by them at the Closing on the First Closing Date as specified in Schedule A.

 

4.7.                            Payment of Special Counsel Fees.

 

Without limiting the provisions of Section 17.1, the Obligors shall have paid on
or before such Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4(b) to the extent
reflected in a statement of such counsel rendered to the Guarantor at least
three Business Days prior to such Closing.

 

4.8.                            Private Placement Number.

 

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of Notes.

 

4

--------------------------------------------------------------------------------



 

4.9.                            Changes in Corporate Structure.

 

As of the date of such Closing, neither Obligor shall have changed its
jurisdiction of incorporation or, except as specified in Schedule 4.9, been a
party to any merger or consolidation and shall not have succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

 

4.10.                     Evidence of Consent to Receive Service of Process.

 

Such Purchaser shall have received, in form and substance satisfactory to such
Purchaser, evidence of the consent of National Registered Agents, Inc. in New
York, New York to the appointment and designation provided for by Section 24
hereof and Section 5.03 of the Subsidiary Guarantees for the period from the
First Closing Date through December 15, 2022.

 

4.11.                     Subsidiary Guarantees.

 

Such Purchaser shall have received true and complete copies of the Subsidiary
Guarantees, duly executed and delivered by the respective Subsidiary Guarantors,
and the Subsidiary Guarantees shall be in full force and effect and the
representations and warranties of the Subsidiary Guarantors contained therein
shall be correct when made and at the time of such Closing.  Such Purchaser
shall also have received in respect of each Subsidiary Guarantor a certificate,
dated the First Closing Date, signed by a director of such Subsidiary Guarantor
confirming that such Subsidiary Guarantor is, and after giving the Subsidiary
Guarantee will be, able to pay its debts as they become due.

 

4.12.                     Funding Instructions.

 

At least three Business Days prior to the date of each Closing, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Guarantor confirming the information specified in Section 3
including (a) the name and address of the transferee bank, (b) such transferee
bank’s ABA number and (c) the account name and number into which the purchase
price for the Notes is to be deposited.

 

4.13.                     Proceedings and Documents.

 

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement, the Subsidiary Guarantees and all documents and
instruments incident to such transactions shall be satisfactory to such
Purchaser and the Purchasers’ special counsel, and such Purchaser and such
special counsel shall have received all such counterpart originals or certified
or other copies of such documents as such Purchaser or such special counsel may
reasonably request.

 

5

--------------------------------------------------------------------------------



 

5.                                      REPRESENTATIONS AND WARRANTIES OF THE
OBLIGORS.

 

The Company as to itself and the Guarantor as to itself and as to its
Subsidiaries represents and warrants to each Purchaser that:

 

5.1.                            Organization; Power and Authority.

 

Each Obligor is a corporation duly organized, validly existing and, where
legally applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each Obligor has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes (in
the case of the Company) and this Agreement and the Guarantees (in the case of
the Guarantor), and to perform the provisions hereof and thereof.

 

5.2.                            Authorization, etc.

 

This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, and this Agreement and the Guarantees have been duly
authorized by all necessary corporate action on the part of the Guarantor, and
this Agreement constitutes and, upon execution and delivery thereof, each
Guarantee will constitute, a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
except, in each case, as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

5.3.                            Disclosure.

 

The Obligors, through their agents, Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc., have delivered to each Purchaser a copy of a Private
Placement Memorandum, dated October 2009 (the “Memorandum”), relating to the
transactions contemplated hereby.  The Memorandum fairly describes, in all
Material respects, the general nature of the business and principal properties
of the Guarantor and its Subsidiaries.  This Agreement, the Memorandum and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Obligors in connection with the transactions contemplated hereby
and identified in Schedule 5.3, and the financial statements listed in
Schedule 5.5 (this Agreement, the Memorandum and such documents, certificates or
other writings and financial statements delivered to each Purchaser being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made.  Notwithstanding the foregoing,
the Obligors do not make any representations or warranties with respect to any
projections or forward looking

 

6

--------------------------------------------------------------------------------



 

statements contained in any of the Disclosure Documents, other than such
projections and forward looking statements are based on information that the
Obligors believe to be accurate and such projections and forward looking
statements were calculated or arrived at in a manner that the Obligors believe
to be reasonable.  Except as disclosed in the Disclosure Documents, since
June 30, 2009 there has been no change in the financial condition, operations,
business, properties or prospects of either Obligor or any Subsidiary except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect.  There is no fact known to the Obligors that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.

 

5.4.                            Organization and Ownership of Shares of
Subsidiaries; Affiliates.

 

(a)  Schedule 5.4 contains as of the First Closing Date (except as noted
therein) complete and correct lists (i) of the Guarantor’s Subsidiaries,
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, and the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Guarantor and each
other Subsidiary and whether such Subsidiary is on the First Closing Date a
Subsidiary Guarantor and/or a Material Subsidiary, (ii) of the Guarantor’s
Affiliates, other than Subsidiaries, and (iii) of each of the Guarantor’s
directors and senior officers.

 

(b)  All of the outstanding shares of capital stock or similar equity interests
of each Material Subsidiary owned by the Guarantor and its Subsidiaries have
been validly issued, are fully paid and nonassessable and are owned by the
Guarantor or another Subsidiary free and clear of any Lien (except as otherwise
disclosed in Schedule 5.4 as of the First Closing Date and except for Liens
incurred after the First Closing Date that are permitted pursuant to
Section 10.3).

 

(c)  Each Material Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where legally applicable, in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and is, if applicable, in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each Material Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact.

 

(d)  No Material Subsidiary is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement, the agreements listed
in Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Material Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Guarantor or
any of its Material Subsidiaries that owns outstanding shares of capital stock
or similar equity interests of such Subsidiary.

 

7

--------------------------------------------------------------------------------



 

5.5.                            Financial Statements; Material Liabilities.

 

The Obligors have delivered to each Purchaser copies of the consolidated
financial statements of the Guarantor and its Subsidiaries listed in
Schedule 5.5.  All of said financial statements (including in each case the
related schedules and notes) fairly present, in all material respects, the
consolidated financial position of the Guarantor and its Subsidiaries as of the
respective dates specified in such Schedule and their financial performance and
cash flows for the respective periods so specified and have been prepared in
accordance with Applicable GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments).  The Guarantor
and its Subsidiaries do not have any Material liabilities that are not disclosed
in such financial statements or otherwise disclosed in the Disclosure Documents.

 

5.6.                            Compliance with Laws, Other Instruments, etc.

 

The execution, delivery and performance by the Company of this Agreement and the
Notes and by the Guarantor of this Agreement and the Guarantees will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of either Obligor
or any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease, corporate charter or by-laws, or any other agreement
or instrument to which either Obligor or any Subsidiary is bound or by which
either Obligor or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to either Obligor or any
Subsidiary or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to either Obligor or any
Subsidiary.

 

5.7.                            Governmental Authorizations, etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes or by the
Guarantor of this Agreement or the Guarantees (including, without limitation,
any thereof required in connection with the obtaining of Dollars to make
payments under this Agreement, the Notes and the Guarantees and the payment of
such Dollars to Persons resident in the United States of America).  It is not
necessary to ensure the legality, validity, enforceability or admissibility into
evidence in Australia of this Agreement, the Notes or the Guarantees that any
thereof or any other document be filed, recorded or enrolled with any
Governmental Authority, or that any such agreement or document be stamped with
any stamp, registration or similar transaction tax.

 

5.8.                            Litigation; Observance of Agreements, Statutes
and Orders.

 

(a)  There are no actions, suits or proceedings pending or, to the knowledge of
either Obligor, threatened against or affecting either Obligor or any Subsidiary
or any property of either Obligor or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

8

--------------------------------------------------------------------------------



 

(b)  Neither Obligor nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, but only to the extent applicable
thereto, Environmental Laws and the USA PATRIOT Act) of any Governmental
Authority, which default or violation, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.9.                            Taxes; Foreign Taxes.

 

(a)  The Obligors and each Subsidiary have filed all tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (or filings related thereto)
(i) the amount of which is not individually or in the aggregate Material or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which an Obligor or
a Subsidiary, as the case may be, has established adequate reserves in
accordance with Applicable GAAP.  No Obligor knows of any basis for any other
tax or assessment that could reasonably be expected to have a Material Adverse
Effect.  The charges, accruals and reserves on the books of the Guarantor and
its Subsidiaries in respect of taxes for all fiscal periods are adequate.

 

(b)  No liability for any tax (whether income, documentary, sales, stamp,
registration, issue, capital, property, excise or otherwise), duty, levy,
impost, fee, charge or withholding (each a “Tax” and collectively “Taxes”),
directly or indirectly, imposed, assessed, levied or collected by or for the
account of any Governmental Authority of or in Australia or any political
subdivision thereof or therein (an “Applicable Taxing Authority”) will be
incurred by either Obligor or any holder of a Note as a result of the execution
or delivery of this Agreement, the Notes or the Guarantees and, based on present
law, no deduction or withholding in respect of Taxes imposed by or for the
account of any Applicable Taxing Authority or any jurisdiction (other than the
United States of America) by or through which payments with respect to the Notes
are made by the Company or payments with respect to the Guarantees are made by
the Guarantor is required to be made from any payment by the Company under this
Agreement or the Notes or by the Guarantor under this Agreement or the
Guarantees, except for any such withholding or deduction arising out of the
conditions described in the proviso to Section 13(a) and except as may be
described in the opinion of Australian counsel to the Guarantor delivered
pursuant to Section 4.4(a)(ii).

 

5.10.                     Title to Property; Leases.

 

The Obligors and each Subsidiary have good and sufficient title to their
respective properties, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by either Obligor or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement, except where the failure
to have

 

9

--------------------------------------------------------------------------------



 

such title could not reasonably be expected to have a Material Adverse Effect. 
All leases that either Obligor or any Subsidiary is party to as lessee are valid
and subsisting and are in full force and effect except where the failure to be
valid and subsisting and in full force and effect could not reasonably be
expected to have a Material Adverse Effect.

 

5.11.                     Licenses, Permits, etc.

 

(a)                                 The Obligors and each Subsidiary own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others.

 

(b)                                 To the best knowledge of the Obligors, no
product of either Obligor or any Subsidiary infringes in any Material respect
any license, permit, franchise, authorization, patent, copyright, service mark,
trademark, trade name or other right owned by any other Person.

 

(c)                                  To the best knowledge of the Obligors,
there is no Material violation by any Person of any right of either Obligor or
any Subsidiary with respect to any patent, copyright, service mark, trademark,
trade name or other right owned or used by either Obligor or any Subsidiary.

 

5.12.                     Compliance with ERISA.

 

(a)  The Obligors and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect.  Neither Obligor nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA (other than a
liability to the PBGC for premiums under Section 4007 of ERISA) or the penalty
or excise tax provisions of the Code relating to its Plans (other than
Multiemployer Plans), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by either Obligor or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of either Obligor or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

 

(b)  The present value of the aggregate benefit liabilities under each of the
Plans subject to Title IV of ERISA, determined as of the end of such Plan’s most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Plan’s most recent actuarial valuation report, did not
exceed the then aggregate current value of the assets of such Plan allocable to
such benefit liabilities by more than U.S.$25,000,000 in the aggregate for all
Plans.  The present value of the accrued benefit liabilities (whether or not
vested) under all Foreign Pension Plans as of June 30, 2009 did not exceed the
current value of the assets of such Foreign Pension Plans allocable to such
benefit liabilities by more than A$175,000,000 in the aggregate for all Foreign
Pension Plans, as reported in the notes to the consolidated financial

 

10

--------------------------------------------------------------------------------



 

statements of the Guarantor and its Subsidiaries as of June 30, 2009.  The term
“benefit liabilities” has the meaning specified in section 4001(a)(16) of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.

 

(c)  The Obligors and their ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

 

(d)  The expected postretirement benefit obligation (determined as of the last
day of the Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Guarantor and its Subsidiaries is not Material.

 

(e)  The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed on either Obligor pursuant to section 4975(c)(1)(A)-(D) of the Code. 
The representation by the Obligors in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of the
Purchasers’ representation in Section 6.3 as to the sources of the funds used to
pay the purchase price of the Notes to be purchased by the Purchasers.

 

(f)  Each Foreign Pension Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and court orders and has been maintained in good standing with
applicable regulatory authorities except for instances of non-compliance as have
not resulted in and could not reasonably be expected to result in a Material
Adverse Effect.

 

5.13.                     Private Offering by the Obligors.

 

Neither of the Obligors nor anyone acting on their behalf has offered the Notes
or the Guarantees or any similar securities for sale to, or solicited any offer
to buy any of the same from, or otherwise approached or negotiated in respect
thereof with, any person other than the Purchasers and approximately 80 other
Institutional Investors, each of which has been offered the Notes at a private
sale for investment.  Neither of the Obligors nor anyone acting on their behalf
has taken, or will take, any action that would subject the issuance or sale of
the Notes or the Guarantees to the registration requirements of Section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.

 

Neither of the Obligors nor anyone acting on their behalf has offered or will
offer for subscription or purchase, or issue invitations to subscribe for or
buy, any Notes in Australia or its territories or possessions.

 

11

--------------------------------------------------------------------------------



 

5.14.                     Use of Proceeds; Margin Regulations.

 

The Company will apply the proceeds of the sale of the Notes to repay existing
Indebtedness and for other general corporate purposes.  No part of the proceeds
from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the United States Federal Reserve
System (12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve either Obligor in a violation
of Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in
a violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 25% of the value of the consolidated assets of the
Guarantor and its Subsidiaries and the Guarantor does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets.  As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.

 

5.15.                     Existing Indebtedness; Future Liens.

 

(a)  Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Guarantor and its
Subsidiaries as of November 30, 2009 (except Indebtedness between the Guarantor
or any of its Subsidiaries and any other Subsidiary), since which date, up to
and including the First Closing Date, there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Guarantor or its Subsidiaries.  Neither Obligor nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of such Obligor or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
either Obligor or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

 

(b)  Except as disclosed in Schedule 5.15, neither Obligor nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.3.

 

(c)  Neither Obligor nor any Subsidiary Guarantor is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
such Obligor or such Subsidiary Guarantor, any agreement relating thereto or any
other agreement (including, but not limited to, its charter or other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of such Obligor under this
Agreement or the Notes or of such Subsidiary Guarantor under its respective
Subsidiary Guarantee, except as specifically indicated in Schedule 5.15.

 

5.16.                     Foreign Assets Control Regulations, etc.

 

(a)  Neither the sale of the Notes by the Company hereunder with the benefit of
the Guarantees nor the Company’s use of the proceeds thereof will violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States

 

12

--------------------------------------------------------------------------------



 

Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

 

(b)  Neither Obligor nor any Subsidiary (i) is a Person described or designated
in the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) knowingly engages in any dealings or transactions with any such Person.  To
the extent applicable thereto, each Obligor and its Subsidiaries are in
compliance, in all material respects, with the USA PATRIOT Act.

 

(c)  No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Obligors.

 

5.17.                     Status under Certain Statutes.

 

(i) Neither Obligor nor any Subsidiary Guarantor is required to register as an
“investment company” under the United States Investment Company Act of 1940, as
amended, either before or after giving effect to the offer and sale of the Notes
with the benefit of the Guarantees and the application of the proceeds thereof
and (ii) neither Obligor nor any Subsidiary is subject to regulation under the
United States Federal Power Act, as amended.

 

5.18.                     Environmental Matters.

 

(a)  Neither Obligor nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against such Obligor or such Subsidiary or any of their respective
real properties now or formerly owned, leased or operated by any of them or
other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)  Neither Obligor nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(c)  Neither Obligor nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner contrary to any Environmental Law and has not disposed of any Hazardous
Materials in a manner contrary to any Environmental Laws in each case in any
manner that could reasonably be expected to result in a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------



 

(d)  All buildings on all real properties now owned, leased or operated by
either Obligor or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.

 

5.19.                     Ranking.

 

The Company’s payment obligations under this Agreement and the Notes and the
Guarantor’s payment obligations under this Agreement and the Guarantees will,
upon issuance of the Notes and the Guarantees, constitute direct, unconditional
and general obligations of such Obligor and rank in right of payment either pari
passu or senior to all other unsecured, unsubordinated Indebtedness of such
Obligor except for Indebtedness which is preferred by operation of bankruptcy,
insolvency, liquidation, administration or similar laws of general application.

 

5.20.                     Representations of Subsidiary Guarantors.

 

The representations and warranties of each Subsidiary Guarantor contained in its
respective Subsidiary Guarantee are true and correct as of the date they are
made and will be true and correct at the time of each Closing.

 

6.                                      REPRESENTATIONS OF THE PURCHASERS.

 

6.1.                      Purchase for Investment, etc.

 

Each Purchaser severally represents that it is purchasing the Notes to be
purchased by it hereunder on the date of each Closing on which such Purchaser is
purchasing Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control.  Each Purchaser understands that the Notes
have not been registered under the Securities Act and may only be resold (in
addition to the transfer restrictions set forth in Section 15.2) if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that no Obligor is
required to register the Notes.

 

6.2.                      Australian Matters, Etc.

 

(a)                                 Each Purchaser severally represents that
such Purchaser is not an associate of either Obligor within the meaning of
section 128F(9) of the Australian Tax Act.

 

(b)                                 Each Purchaser acknowledges that it has been
advised by the Obligors that no prospectus or other disclosure document in
relation to the Notes has been or will be lodged with the Australian Securities
and Investments Commission or ASX Limited by or on behalf of either Obligor. 
Each Purchaser represents and agrees that it:

 

(1)                                 has not offered or invited applications for,
and will not offer or invite

 

14

--------------------------------------------------------------------------------



 

applications for, the issue, sale or purchase of the Notes or any interest in
the Notes in Australia (including an offer or invitation which is received by a
Person in Australia); and

 

(2)                                 has not distributed or published, and will
not distribute or publish, the Memorandum or any other offering material or
advertisement relating to the Notes in Australia,

 

unless (i) the minimum aggregate consideration payable by each offeree on
acceptance of any such offer is at least A$500,000 (disregarding moneys lent by
the offeror or its associates) or the offer or invitation otherwise does not
require disclosure to investors in accordance with Part 6D.2 of the Corporations
Law, and (ii) such action complies with all applicable laws and regulations.

 

(c)                                  Each Purchaser agrees that, in connection
with the primary distribution of the Notes to occur at each Closing, it will not
sell Notes to (A) any person who has been identified to such Purchaser in
writing by the Obligors to be an associate of either Obligor for the purposes of
section 128F(5) of the Australian Tax Act, or (B) any other Person if, at the
time of such sale, the employees of the Purchaser aware of, or involved in, the
sale knew or had reasonable grounds to suspect that, as a result of such sale,
any Notes or an interest in any Notes were being, or would later be, acquired
(directly or indirectly) by such an associate of any Obligor.

 

(d)                                 Each Purchaser represents that it is
purchasing the Notes in connection with the carrying on of a business of
providing finance, or investing or dealing in securities, in the course of
operating in financial markets.

 

6.3.                            Source of Funds.

 

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

 

(a)  the Source is an “insurance company general account” (as the term is
defined in PTE 95-60 (issued July 12, 1995)) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

 

(b)  the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any

 

15

--------------------------------------------------------------------------------



 

annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(c)  the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as disclosed by such Purchaser to the Obligors in writing
pursuant to this paragraph (c), no employee benefit plan or group of plans
maintained by the same employer or employee organization beneficially owns more
than 10% of all assets allocated to such pooled separate account or collective
investment fund; or

 

(d)  the Source constitutes assets of an “investment fund” (within the meaning
of Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in either Obligor and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Obligors in writing
pursuant to this paragraph (d); or

 

(e)  the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in either Obligor and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Obligors in writing pursuant to this
paragraph (e); or

 

(f)  the Source is a governmental plan; or

 

(g)  the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this paragraph (g); or

 

(h)  the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

 

16

--------------------------------------------------------------------------------



 

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.

 

7.                                      INFORMATION AS TO THE OBLIGORS AND
PARENT GUARANTOR.

 

7.1.                            Financial and Business Information.

 

The Obligors and the Parent Guarantor shall deliver to each holder of Notes that
is an Institutional Investor:

 

(a)                                 Quarterly Statements — within 90 days after
the end of the first three fiscal quarters in each fiscal year of the Parent
Guarantor, duplicate copies of,

 

(i)                                     a consolidated balance sheet of the
Parent Guarantor and its Subsidiaries as at the end of such period, and

 

(ii)                                  consolidated statements of profit and loss
and cash flows of the Parent Guarantor and its Subsidiaries for such period,

 

setting forth in each case in comparative form the figures for the corresponding
period in the previous fiscal year, all in reasonable detail, prepared in
accordance with Applicable GAAP applicable to interim financial statements
generally, and certified by a Senior Financial Officer of the Parent Guarantor
as fairly presenting, in all material respects, the consolidated financial
position of the companies being reported on and their financial performance for
the applicable period, subject to changes resulting from year-end adjustments;

 

(b)                                 Annual Statements — within 120 days after
the end of each fiscal year of the Parent Guarantor, duplicate copies of,

 

(i)                                     a consolidated balance sheet of the
Parent Guarantor and its Subsidiaries as at the end of such year, and

 

(ii)                                  consolidated statements of profit and loss
and cash flows of the Parent Guarantor and its Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with Applicable
GAAP, and accompanied by

 

(A)                               an opinion thereon of independent chartered
accountants of recognized international standing, which opinion shall state that
such financial statements give a true and fair view of the financial position of
the companies being reported upon and their financial performance for the
applicable period and have been prepared in conformity with Applicable GAAP and
other mandatory professional reporting requirements, and that the examination of
such accountants

 

17

--------------------------------------------------------------------------------



 

in connection with such financial statements has been made in accordance with
Australian Auditing Standards (as such term is used and defined in such
accountants’ opinion and as the wording of such accountants’ opinion may be
updated or amended from time to time in accordance with industry practice and
standards); and

 

(B)                               a certificate of such accountants stating that
they have reviewed this Agreement and stating further whether, in making their
audit, they have become aware of any condition or event that then constitutes a
Default or an Event of Default, and, if they are aware that any such condition
or event then exists, specifying the nature and period of the existence thereof
(it being understood that such accountants shall not be liable, directly or
indirectly, for any failure to obtain knowledge of any Default or Event of
Default unless such accountants should have obtained knowledge thereof in making
an audit in accordance with generally accepted auditing standards or did not
make such an audit);

 

(c)                                  Other Reports — promptly upon their
becoming available, one copy of (i) each financial statement, report, notice or
proxy statement sent by either Obligor, the Parent Guarantor or any Subsidiary
to public securities holders generally, and (ii) each regular or periodic report
and each prospectus or registration statement (without exhibits except as
expressly requested by such holder) filed by either Obligor, the Parent
Guarantor or any Subsidiary with ASX Limited, the New York Stock Exchange or any
other stock exchange or the United States Securities and Exchange Commission or
any similar Governmental Authority and (iii) all press releases and other
statements made available generally by either Obligor, the Parent Guarantor or
any Subsidiary to the public concerning developments that are Material;

 

(d)                                 Notice of Default or Event of Default —
promptly, and in any event within five days after a Responsible Officer becoming
aware of the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the Parent
Guarantor or the Obligors are taking or propose to take with respect thereto;

 

(e)                                  ERISA Matters — promptly, and in any event
within ten Business Days after a Responsible Officer becoming aware of any of
the following, a written notice setting forth the nature thereof and the action,
if any, that the Obligors, the Parent Guarantor or an ERISA Affiliate proposes
to take with respect thereto:

 

(i)                                     with respect to any Plan, any reportable
event, as defined in section 4043(c) of ERISA and the regulations thereunder,
for which notice thereof has not been waived pursuant to such regulations as in
effect on the date hereof; or

 

18

--------------------------------------------------------------------------------



 

(ii)                                  the taking by the PBGC of steps to
institute, or the threatening by the PBGC of the institution of, proceedings
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by either Obligor, the Parent
Guarantor or any ERISA Affiliate of a notice from a Multiemployer Plan that such
action has been taken by the PBGC with respect to such Multiemployer Plan; or

 

(iii)                               any event, transaction or condition that is
reasonably likely to result in the incurrence of any liability by either
Obligor, the Parent Guarantor or any ERISA Affiliate pursuant to Title I or IV
of ERISA (other than a liability to the PBGC for premiums under Section 4007 of
ERISA) or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of either Obligor, the Parent Guarantor or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;

 

(f)                                   Foreign Pension Plan Matters — promptly
and in any event within ten Business Days after receipt thereof, copies of any
notice of the imposition of a Material financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Foreign Pension Plans, together with a
description of the action, if any, that the Parent Guarantor or the Obligors
propose to take with respect thereto;

 

(g)                                  Notices from Governmental Authority —
promptly, and in any event within 30 days of receipt thereof, copies of any
notice to either Obligor, the Parent Guarantor or any Subsidiary from any
Governmental Authority having jurisdiction over either Obligor, the Parent
Guarantor or any Subsidiary relating to any order, ruling, statute or other law
or regulation that could reasonably be expected to have a Material Adverse
Effect; and

 

(h)                                 Requested Information — with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of either
Obligor, the Parent Guarantor or any of its Subsidiaries or relating to the
ability of either Obligor or the Parent Guarantor to perform its obligations
hereunder, under the Notes and under the Guarantees, as the case may be, as from
time to time may be reasonably requested by any such holder of Notes, including
information readily available to the Parent Guarantor explaining the Parent
Guarantor’s financial statements if such information has been requested by the
SVO in order to assign or maintain a designation of the Notes.

 

19

--------------------------------------------------------------------------------



 

7.2.                            Officer’s Certificate.

 

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by a certificate of
a Senior Financial Officer of the Parent Guarantor setting forth:

 

(a)                                 Covenant Compliance — the information
(including detailed calculations) required in order to establish whether the
Obligors and the Parent Guarantor were in compliance with the requirements of
Section 10.3 through Section 10.8 hereof, inclusive, during the quarterly or
annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence); and

 

(b)                                 Event of Default — a statement that such
officer has reviewed the relevant terms hereof and has made, or caused to be
made, under his or her supervision, a review of the transactions and conditions
of the Parent Guarantor and its Subsidiaries from the beginning of the quarterly
or annual period covered by the statements then being furnished to the date of
the certificate and that such review shall not have disclosed the existence
during such period of any condition or event that constitutes a Default or an
Event of Default or, if any such condition or event existed or exists
(including, without limitation, any such event or condition resulting from the
failure of either Obligor, the Parent Guarantor or any Subsidiary to comply with
any Environmental Law), specifying the nature and period of existence thereof
and what action the Parent Guarantor or the Obligors shall have taken or propose
to take with respect thereto.

 

7.3.                            Inspection.

 

The Parent Guarantor and the Obligors shall permit the representatives of each
holder of Notes that is an Institutional Investor:

 

(a)                                 No Default — if no Default or Event of
Default then exists, at the expense of such holder and upon reasonable prior
notice to the Obligors, to visit the principal executive office of the Parent
Guarantor, the Guarantor and the Company, to discuss the affairs, finances and
accounts of the Parent Guarantor, the Guarantor and the Company and their
Subsidiaries with the Parent Guarantor’s, the Guarantor’s or the Company’s
officers, as the case may be, and (with the consent of the Parent Guarantor, the
Guarantor or the Company, as the case may be, which consent will not be
unreasonably withheld) their independent chartered accountants, and (with the
consent of the Parent Guarantor, the Guarantor or the Company, as the case may
be, which consent will not be unreasonably withheld) to visit the other offices
and properties of the Parent Guarantor, the Guarantor and the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and

 

(b)                                 Default — if a Default or Event of Default
then exists, at the expense of the Obligors, to visit and inspect any of the
offices or properties of the Parent Guarantor, the Guarantor, the Company or any
Subsidiary, to examine all their respective books of

 

20

--------------------------------------------------------------------------------



 

account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent chartered accountants (and by this
provision the Parent Guarantor and the Obligors authorize said accountants to
discuss the affairs, finances and accounts of the Parent Guarantor, the Obligors
and their Subsidiaries), all at such times and as often as may be requested.

 

Any inspection made pursuant to this Section 7.3 is subject to the
confidentiality requirements of Section 22.

 

7.4.                            Limitation on Disclosure Obligation.

 

Neither of the Obligors nor the Parent Guarantor shall be required to disclose
the following information pursuant to Section 7.1(c), 7.1(g), 7.1(h) or 7.3:

 

(a)                                 information that the Parent Guarantor or the
Obligors determine after consultation with counsel qualified to advise on such
matters (which may be in-house counsel) that, notwithstanding the
confidentiality requirements of Section 22, the Parent Guarantor or such Obligor
would be prohibited from disclosing by applicable law or regulations without
making public disclosure thereof; or

 

(b)                                 information that, notwithstanding the
confidentiality requirements of Section 22, the Parent Guarantor or such Obligor
is prohibited from disclosing by the terms of an obligation of confidentiality
contained in any agreement with any non-Affiliate binding upon the Parent
Guarantor or such Obligor and not entered into in contemplation of this clause
(b), provided that the Parent Guarantor or the Obligors shall use commercially
reasonable efforts to obtain consent from the party in whose favor the
obligation of confidentiality was made to permit the disclosure of the relevant
information and provided further that the Parent Guarantor or the Obligors have
received a written opinion of counsel (which may be in-house counsel) confirming
that disclosure of such information without consent from such other contractual
party would constitute a breach of such agreement.

 

Promptly after a request therefor from any holder of Notes that is an
Institutional Investor, the Parent Guarantor or the Obligors will provide such
holder with a written opinion of counsel (which may be in-house counsel and
which may be addressed to the Parent Guarantor or the Obligors) relied upon as
to any requested information that the Parent Guarantor or the relevant Obligor
is prohibited from disclosing to such holder under circumstances described in
this Section 7.4.

 

21

--------------------------------------------------------------------------------



 

8.                                      PREPAYMENT OF THE NOTES; INTEREST.

 

8.1.                            Maturity.

 

As provided therein, the entire unpaid principal amount of the Series A Notes,
Series B Notes and Series C Notes shall be due and payable on December 15, 2016,
December 15, 2018 and December 15, 2021, respectively.

 

8.2.                            Optional Prepayments with Make-Whole Amount.

 

The Company may, at its option, upon notice as provided in Section 8.6, prepay
on any Business Day all, or from time to time any part of, the Notes, in an
amount not less than 5% of the aggregate principal amount of the Notes then
outstanding in the case of a partial prepayment, at 100% of the principal amount
so prepaid, plus the applicable Make-Whole Amounts determined for the prepayment
date with respect to such principal amount.

 

8.3.                            Prepayment in Connection with a Payment under
Section 13.

 

(a)  Subject to Subsection (b) below, if, as a result of the occurrence of any
Tax Event, the Company or the Guarantor (assuming that the Guarantor is required
to make a payment pursuant to Section 14 or any Guarantee) on any date shall
have (i) made a payment under Section 13 with respect to any Note or become
obligated to make a payment under Section 13 with respect to any Note on the
next date on which a payment of interest is scheduled to be made (such payment
in either case being in excess of the amount that the Company or the Guarantor,
as applicable, would have been required to pay but for the occurrence of such
Tax Event) (in either case, any such Note being herein referred to as an
“Affected Note”) and (ii) furnished to each holder of any Affected Note a notice
from a Responsible Officer of the Company or the Guarantor, as applicable,
setting forth in reasonable detail the nature of such Tax Event and an
explanation of the basis on which the Company or the Guarantor, as applicable,
is then so obligated to make payment under Section 13, the Company may, upon
notice given as provided in Section 8.6, prepay the Affected Notes in whole (and
not in part) on any Business Day at a price equal to the unpaid principal amount
of such Notes, together with interest accrued thereon to the date fixed for such
prepayment, plus the applicable Make-Whole Amount determined for the prepayment
date with respect to such principal amount.

 

(b)  Notwithstanding Subsection (a) above, no Affected Note shall be prepaid
pursuant to this Section 8.3 if the holder thereof, at least ten Business Days
prior to the prepayment date under this Section 8.3, shall have delivered a
notice to the Obligors stating that such holder waives any right to any future
payment under Section 13 in respect of the specific Tax Event that shall have
given rise to the Company’s prepayment right under this Section 8.3; provided
that

 

(1)  no such waiver (x) shall be deemed to constitute a waiver of any right to
receive a payment in full under Section 13 in respect of any other Tax Event
that shall have given rise to the Company’s prepayment right under this
Section 8.3 or (y) preclude the Company from exercising any such right of
prepayment in respect of such other Tax Event; and

 

22

--------------------------------------------------------------------------------



 

(2)  if on any date the amount of any payment that a holder of a Note would be
entitled to receive under Section 13 shall increase (in proportion to the total
amount in respect of which the amount payable under Section 13 is determined),

 

(x)  the occurrence of any such increase shall be deemed to be a new Tax Event
giving rise to a prepayment right under this Section 8.3, and

 

(y)  such holder thereafter shall be entitled to receive the full amount of any
future payment provided under Section 13, notwithstanding any waiver previously
delivered pursuant to this Section 8.3, unless such holder shall have delivered
a notice under Section 8.3(b) in respect of any such prepayment.

 

In addition, no prepayment of any Note shall be permitted pursuant to
Section 8.3(a) (i) if a Default or Event of Default then exists, (ii) until the
Obligors shall have taken commercially reasonable steps to mitigate the
requirement to make the underlying Tax payment under Section 13 or (iii) if the
underlying Tax payment under Section 13 arises as a result of the failure of
either Obligor to make any request specified in Section 13(a)(ii) or any other
act or omission by either Obligor (other than actions required to be taken under
applicable law), and any prepayment notice given pursuant to this Section 8.3
shall certify to the foregoing and describe such mitigation steps, if any.

 

8.4.                            Prepayments in Connection with a Change of
Control.

 

If a Change of Control shall occur, the Company shall within five days
thereafter give written notice thereof (a “Change of Control Prepayment Notice”)
to each holder of Notes, which notice shall (i) refer specifically to this
Section 8.4 and describe in reasonable detail such Change of Control and
(ii) offer to prepay on a Business Day not less than 30 days and not more than
60 days after the date of such Change of Control Prepayment Notice (the “Change
of Control Prepayment Date”) the Notes of such holder, at 100% of the principal
amount thereof, together with interest accrued thereon to the Change of Control
Prepayment Date, and specify the Change of Control Response Date (as defined
below).  Each holder of a Note shall notify the Obligors of such holder’s
acceptance or rejection of such offer by giving written notice of such
acceptance or rejection to the Obligors on a date at least ten days prior to the
Change of Control Prepayment Date (such date ten days prior to the Change of
Control Prepayment Date being the “Change of Control Response Date”). The
Company shall prepay on the Change of Control Prepayment Date all of the Notes
held by each holder that has accepted such offer in accordance with this
Section 8.4 at a price in respect of each such Note held by such holder equal to
100% of the principal amount thereof, together with interest accrued thereon to
the Change of Control Prepayment Date. The failure by a holder of any Note to
respond to such offer in writing on or before the Change of Control Response
Date shall be deemed to be a rejection of such offer.

 

8.5.                            Prepayments in Connection with Dispositions of
Assets.

 

If the Company is required to offer to prepay Notes in accordance with (and in
the aggregate amount calculated pursuant to) Section 10.8(d), the Company will
give written notice

 

23

--------------------------------------------------------------------------------



 

thereof to the holders of all Notes then outstanding, which notice shall
(i) refer specifically to this Section 8.5 and Section 10.8(d) and describe in
reasonable detail the Disposition giving rise to such offer to prepay Notes,
(ii) specify the principal amount of each Note held by such holder offered to be
prepaid (determined in accordance with Section 8.7 and Section 10.8(d), the
“Ratable Amount”), (iii) specify a Business Day for such prepayment not less
than 30 days and not more than 60 days after the date of such notice (the
“Disposition Prepayment Date”) and specify the Disposition Response Date (as
defined below) and (iv) offer to prepay on the Disposition Prepayment Date the
Ratable Amount of each Note together with interest accrued thereon to the
Disposition Prepayment Date (the “Prepayment Amount”).  Each holder of a Note
shall notify the Company of such holder’s acceptance or rejection of such offer
by giving written notice of such acceptance or rejection to the Company on a
date at least ten days prior to the Disposition Prepayment Date (such date ten
Business Days prior to the Disposition Prepayment Date being the “Disposition
Response Date”). The Company shall prepay on the Disposition Prepayment Date the
Prepayment Amount with respect to each Note held by the holders who have
accepted such offer in accordance with this Section 8.5. The failure by a holder
of any Note to respond to such offer in writing on or before the Disposition
Response Date shall be deemed to be a rejection of such offer.  If any holder of
a Note rejects or is deemed to have rejected any offer of prepayment with
respect to such Note in accordance with this Section 8.5, then, for purposes of
determining compliance with Section 10.8(d), the Company nevertheless shall be
deemed to have made a prepayment of Indebtedness in an amount equal to the
Ratable Amount with respect to such Note.

 

8.6.                            Notices, Etc.

 

The Company will give each holder of Notes written notice of each optional
prepayment under Section 8.2 or 8.3, in each case not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment.  Any such notice
shall specify such date (which date shall be a Business Day), the aggregate
principal amount of the Notes or Affected Notes, as the case may be, to be
prepaid on such date, the principal amount of each Note or Affected Note (if
such holder is a holder of any Affected Notes), as the case may be, held by such
holder to be prepaid, and the interest to be paid on the prepayment date with
respect to such principal amount being prepaid.  Any such notice shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
applicable Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation, and two Business Days prior to such prepayment,
the Company shall deliver to each holder of Notes or Affected Notes, as the case
may be, a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.

 

8.7.                            Allocation of Partial Prepayments and Offers of
Partial Prepayments.

 

In the case of each partial prepayment of the Notes pursuant to Section 8.2 and
in the case of each offer of partial prepayment of the Notes pursuant to
Section 8.5, the Company shall prepay (or, in the case of Section 8.5, offer to
prepay) the same percentage of the unpaid principal amount of the Notes of each
series, and the principal amount of the Notes of each series so to be prepaid
(or, in the case of Section 8.5, offered to be prepaid) shall be allocated among
all of

 

24

--------------------------------------------------------------------------------



 

the Notes of such series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.

 

8.8.                            Maturity; Surrender, etc.

 

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and canceled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

8.9.                            Purchase of Notes.

 

Neither Obligor will, and neither Obligor will permit any Affiliate to,
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to an
offer to purchase made by either Obligor or an Affiliate pro rata to the holders
of all Notes at the time outstanding upon the same terms and conditions.  Any
such offer shall provide each holder with sufficient information to enable it to
make an informed decision with respect to such offer, and shall remain open for
at least 20 Business Days.  If the holders of more than 50% of the principal
amount of the Notes then outstanding accept such offer, the Company shall
promptly notify the remaining holders of such fact and the expiration date for
the acceptance by holders of Notes of such offer shall be extended by the number
of days necessary to give each such remaining holder at least five Business Days
from its receipt of such notice to accept such offer.  The Company will promptly
cancel all Notes acquired by it, the Guarantor or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

 

8.10.                     Make-Whole Amount.

 

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2, 8.3 or Section 26(b) or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

25

--------------------------------------------------------------------------------



 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (x) (i) if such Called Principal is to be prepaid pursuant to
Section 8.3, 1.00% or (ii) if such Called Principal is to be prepaid pursuant to
Section 8.2 or 26(b) or has become or is declared to be immediately due and
payable pursuant to Section 12.1, 0.50% plus (y) the yield to maturity implied
by (i) the yields reported, as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” on Bloomberg Financial
Markets (or such other display as may replace Page PX1 on Bloomberg Financial
Markets) for the most recently issued, actively traded, on the run U.S. Treasury
securities having a maturity equal to the remaining term of such Note as of such
Settlement Date, or (ii) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable (including by way of
interpolation), the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in U.S.
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the remaining term of such Note as of such Settlement Date. 
Such implied yield will be determined, if necessary, by (a) converting U.S.
Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between (1) the actively
traded U.S. Treasury security with the maturity closest to and greater than the
remaining term of such Note and (2) the actively traded U.S. Treasury security
with the maturity closest to and less than the remaining term of such Note.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2, 8.3, 12.1 or 26(b).

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2,
8.3 or 26(b) or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

26

--------------------------------------------------------------------------------



 

9.                                      AFFIRMATIVE COVENANTS.

 

The Company, the Guarantor and the Parent Guarantor jointly and severally
covenant that so long as any of the Notes are outstanding:

 

9.1.                            Compliance with Law.

 

The Parent Guarantor and the Obligors will, and will cause each of their
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation (but
only to the extent applicable thereto), Environmental Laws and the USA PATRIOT
Act, and will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9.2.                            Insurance.

 

The Parent Guarantor and the Obligors will, and will cause each of their
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

 

9.3.                            Maintenance of Properties.

 

The Parent Guarantor and the Obligors will, and will cause each of their
Subsidiaries to, maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent the Parent Guarantor or either Obligor or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Parent
Guarantor has concluded that such discontinuance could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

9.4.                            Payment of Taxes and Claims.

 

The Parent Guarantor and the Obligors will, and will cause each of their
Subsidiaries to, file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges or levies imposed on them
or any of their properties, assets, income or franchises, to the extent the same
have become due and payable and before they have become

 

27

--------------------------------------------------------------------------------



 

delinquent, and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Parent Guarantor, either
Obligor or any Subsidiary, provided that none of the Parent Guarantor, either
Obligor or any Subsidiary need file such return or pay any such tax, assessment,
charge, levy or claims if (i) the amount, applicability or validity thereof is
contested by the Parent Guarantor, such Obligor or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Parent Guarantor,
such Obligor or such Subsidiary has established adequate reserves therefor in
accordance with Applicable GAAP on the books of the Parent Guarantor, such
Obligor or such Subsidiary or (ii) the nonpayment of all such taxes, assessments
and claims in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

 

9.5.                            Corporate Existence, etc.; Ownership of the
Company.

 

(a)  Subject to Section 10.2, the Parent Guarantor and the Obligors will at all
times preserve and keep in full force and effect their respective corporate
existences.  Subject to Sections 10.2 and 10.8, the Parent Guarantor and the
Obligors will at all times preserve and keep in full force and effect the
corporate or other organizational existence of each of their Subsidiaries and
all rights and franchises of the Parent Guarantor, the Guarantor, the Obligors
and their Subsidiaries unless (other than with respect to the Company or the
Guarantor), in the good faith judgment of the Parent Guarantor, the termination
of or failure to preserve and keep in full force and effect such corporate or
other organizational existence, right or franchise could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)  The Parent Guarantor will at all times own, directly or indirectly, 100% of
the capital stock of the Guarantor and the Company.

 

9.6.                            Ranking.

 

The Parent Guarantor and each Obligor will ensure that, at all times, all of its
liabilities under this Agreement and the Notes (in the case of the Company) and
under this Agreement and the Guarantees (in the case of the Guarantor) and under
this Agreement (in the case of the Parent Guarantor) will rank in right of
payment either pari passu or senior to all other unsecured, unsubordinated
Indebtedness of such Obligor or the Parent Guarantor, as the case may be, except
for Indebtedness which is preferred by operation of bankruptcy, insolvency,
liquidation, administration or similar laws of general application.

 

9.7.                            Subsidiary Guarantees.

 

(a)  The Parent Guarantor and the Obligors will ensure that at all times each
Subsidiary (other than the Company and the Guarantor) that has outstanding a
Guaranty with respect to any Indebtedness of the Parent Guarantor outstanding
under any Credit Facility (or is otherwise a co-obligor on, or jointly liable
with respect to, any such Indebtedness) is a Subsidiary Guarantor.

 

28

--------------------------------------------------------------------------------



 

(b)  The Parent Guarantor and the Obligors will cause each Subsidiary which is
or becomes a Subsidiary Guarantor to execute and deliver a Subsidiary Guarantee
and to provide, together with an executed copy thereof, the following to each
holder of a Note:

 

(i)  a certificate signed by a director of such Subsidiary confirming that such
Subsidiary is, and after giving the Subsidiary Guarantee will be, able to pay
its debts as they become due; and

 

(ii)  an opinion in form and substance reasonably satisfactory to the Required
Holders from legal advisors to such Subsidiary covering the execution and
enforceability of such Subsidiary Guarantee and other matters incidental
thereto.

 

(c)  Notwithstanding anything in this Agreement or in any Subsidiary Guarantee
to the contrary, upon notice by the Parent Guarantor or the Obligors to each
holder of a Note (which notice shall contain a certification by the Parent
Guarantor or the Obligors as to the matters specified in clauses (x) and
(y) below and shall be accompanied by a certification or other instrument
executed by the creditor or creditors (or an agent acting on their behalf)
evidencing the release of the applicable Subsidiary Guarantor of its obligations
under its Guaranty or co-obligation or joint liability, as the case may be, in
favor of such creditor or creditors), each of its Subsidiary Guarantors
specified in such notice shall cease to be a Subsidiary Guarantor and shall be
automatically released from its obligations under its Subsidiary Guarantee
(without the need for the execution or delivery of any other document by any
holder of a Note or any other Person) if, as at the date of such notice, after
giving effect to such release (x) the Parent Guarantor and the Obligors will be
in compliance with the requirement of Subsection (a) above and (y) no Default or
Event of Default shall have occurred and be continuing.

 

9.8.                            Rating.

 

(a)                                 The Parent Guarantor and the Obligors will
ensure that at all times the Notes shall be rated by at least one Rating
Agency;  provided that, this Section 9.8(a) shall not prohibit the Parent
Guarantor and the Obligors from withdrawing all Ratings with respect to the
Notes at any time that a Rating Event (pursuant to clause (a) of such
definition) shall be occurring.

 

(b)                                 At all times that a Rating Event shall have
occurred and be continuing, the per annum interest rate set forth in clause
(a) and (b)(i) of the first paragraph of each Note shall increase by 1.50% (such
interest, “Increased Interest”). Increased Interest will begin accruing on the
date that such Rating Event occurred and shall cease to accrue on the date that
such Rating Event is no longer in effect.  The Company shall notify each holder
of Notes when Increased Interest has begun or ceased to accrue pursuant to the
terms of this Section 9.8(b) within ten Business Days after the occurrence
thereof.

 

29

--------------------------------------------------------------------------------



 

10.                               NEGATIVE COVENANTS.

 

The Company, the Guarantor and the Parent Guarantor jointly and severally
covenant that so long as any of the Notes are outstanding:

 

10.1.                     Transactions with Affiliates.

 

Neither of the Obligors nor the Parent Guarantor will, nor will either Obligor
or the Parent Guarantor permit any Subsidiary to, enter into directly or
indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than either Obligor, the Parent Guarantor or another Subsidiary (other
than any Non-Obligor Finance Subsidiary)), except in the ordinary course and
pursuant to the reasonable requirements of the Parent Guarantor’s, such
Obligor’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Parent Guarantor, such Obligor or such Subsidiary than
would be obtainable in a comparable arm’s-length transaction with a Person not
an Affiliate.

 

10.2.                     Merger, Consolidation, etc.

 

Neither of the Obligors nor the Parent Guarantor will, nor will either Obligor
or the Parent Guarantor permit any Subsidiary to, consolidate with or merge with
any other Person or convey, transfer or lease all or substantially all of its
assets in a single transaction or series of transactions to any Person unless:

 

(a)                                 in the case of any such transaction
involving either Obligor or the Parent Guarantor, the successor formed by such
consolidation or the survivor of such merger or the Person that acquires by
conveyance, transfer or lease all or substantially all of the assets of such
Obligor or the Parent Guarantor, as the case may be, shall be a solvent
corporation organized and existing under the laws of Australia, the United
States of America or any State of either thereof, including the District of
Columbia, or any other member country of the Organization for Economic
Cooperation and Development as of the date of this Agreement (other than the
Czech Republic, Greece, Poland, Spain, Turkey, Hungary, Korea, the Slovak
Republic, Mexico, Iceland, Italy and Portugal) or, in the case of the Parent
Guarantor, the Bailiwick of Jersey, and, if such Obligor or the Parent
Guarantor, as the case may be, is not such Person, (i) such Person shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of (x) this Agreement and the Notes, in the
case of a transaction involving the Company, (y) this Agreement and the
Guarantees, in the case of a transaction involving the Guarantor or (z) this
Agreement, in the case of a transaction involving the Parent Guarantor,
(ii) such Person shall have caused to be delivered to each holder of any Notes
an opinion of nationally recognized independent counsel in the appropriate
jurisdiction, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting any
such assumption are enforceable in accordance with their terms and comply with
the terms hereof and (iii) such Person shall have caused to be delivered to each
holder of Notes an

 

30

--------------------------------------------------------------------------------



 

unconditional affirmation from each Subsidiary Guarantor of its obligations
under its Subsidiary Guarantee and, in the case of a transaction involving the
Company, an unconditional affirmation from the Guarantor of its obligations
under this Agreement and the Guarantees and an unconditional affirmation from
the Parent Guarantor of its obligations under this Agreement and, in the case of
a transaction involving the Guarantor, an unconditional affirmation from the
Parent Guarantor of its obligations under this Agreement;

 

(b)                                 in the case of any such transaction
involving a Subsidiary Guarantor, the successor formed by such consolidation or
the survivor of such merger or the Person that acquires by conveyance, transfer
or lease all or substantially all of the assets of such Subsidiary Guarantor, as
the case may be (the “Guarantor Successor”), shall be (1) either Obligor, the
Parent Guarantor such Subsidiary Guarantor or another Subsidiary Guarantor,
(2) a solvent corporation organized and existing under the laws of Australia or
the United States of America or any State of any thereof (including the District
of Columbia) or the jurisdiction of organization of such Subsidiary Guarantor or
any member country of the Organization for Economic Cooperation and Development
as of the date of this Agreement (other than the Czech Republic, Greece, Poland,
Spain, Turkey, Hungary, Korea, the Slovak Republic, Mexico, Iceland, Italy and
Portugal), and (i) such Guarantor Successor shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of the relevant Subsidiary Guarantee and (ii) such Person shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel in the appropriate jurisdiction, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof or
(3) any other Person so long as the transfer of all of the assets of such
Subsidiary Guarantor would have otherwise been permitted by Section 10.8 and
such transaction is treated as a disposition of all of the assets of such
Subsidiary Guarantor for purposes of Section 10.8;

 

(c)                                  in the case of any such transaction
involving a Subsidiary (other than the Company, the Guarantor and any Subsidiary
Guarantor), the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of such Subsidiary, as the case may be, shall be
(i) either Obligor, the Parent Guarantor, a Subsidiary Guarantor or such
Subsidiary, (ii) a Wholly-Owned Subsidiary (other than any Project Subsidiary)
or (iii) any other Person so long as the transfer of all of the assets of such
Subsidiary would have otherwise been permitted by Section 10.8 and such
transaction is treated as a disposition of all of the assets of such Subsidiary
for purposes of Section 10.8; and

 

(d)                                 in the case of any such transaction,
immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing (both as of the date of such
transaction and, in the case of Sections 10.5 and 10.6, assuming that such
transaction had occurred on, and using the financial results reported as of, 
the last day of the

 

31

--------------------------------------------------------------------------------



 

quarterly or annual fiscal period of (i) the Parent Guarantor and (ii) each
other relevant Person to such transaction, immediately preceding such date).

 

No such conveyance, transfer or lease of substantially all of the assets of the
Parent Guarantor, either Obligor or any Subsidiary Guarantor shall have the
effect of releasing the Parent Guarantor, such Obligor or such Subsidiary
Guarantor, as the case may be, or any successor Person that shall theretofore
have become such in the manner prescribed in this Section 10.2 from its
liability under (w) this Agreement or the Notes, in the case of the Company,
(x) this Agreement or the Guarantees, in the case of the Guarantor, or (y) this
Agreement, in the case of the Parent Guarantor, or (z) the applicable Subsidiary
Guarantee, in the case of any Subsidiary Guarantor.  To the extent that
Section 8.4 would otherwise be applicable with respect to any transaction
involving the Parent Guarantor, compliance by the Parent Guarantor and the
Obligors with the provisions of this Section 10.2 shall not be deemed to excuse
compliance with or otherwise prejudice Section 8.4.

 

10.3.                     Liens.

 

The Obligors and the Parent Guarantor will not, and will not permit any
Subsidiary to, create, assume, incur or suffer to exist any Lien upon or with
respect to any property or assets, whether now owned or hereafter acquired, of
either Obligor, the Parent Guarantor or any Subsidiary, unless the Notes are
equally and ratably secured with a correlative Lien over such property or assets
pursuant to documentation reasonably satisfactory to the Required Holders,
excluding from the operation of this Section:

 

(a)                                 Liens securing Indebtedness of either
Obligor or any Subsidiary outstanding on the date hereof as specified in
Schedule 5.15;

 

(b)                                 Liens for taxes, assessments or governmental
charges or levies, either not yet due and payable or to the extent that
nonpayment thereof is permitted by the proviso to Section 9.4;

 

(c)                                  Liens incurred in connection with workers’
compensation, unemployment insurance and other social security laws or
regulations in the ordinary course of business;

 

(d)                                 Liens incurred or deposits made in the
ordinary course of business to secure (or obtain letters of credit that secure)
the performance of tenders, statutory obligations, surety or appeal bonds, bids,
leases, government contracts and similar obligations;

 

(e)                                  Liens incurred or deposits made in the
ordinary course of business by operation of law and not created in connection
with the incurrence of any Indebtedness;

 

(f)                                   Liens in respect of property or assets of
the Parent Guarantor, either Obligor or any Subsidiary securing Indebtedness
owing to the Parent Guarantor, either Obligor or any Wholly-Owned Subsidiary
(other than any Project Subsidiary or any Non-Obligor Finance Subsidiary);

 

32

--------------------------------------------------------------------------------



 

(g)                                  Liens created by or resulting from any
litigation or legal proceeding which is effectively stayed while the underlying
claims are being contested in good faith by appropriate proceedings and with
respect to which the Parent Guarantor, either Obligor or any Subsidiary has
established adequate reserves on its books in accordance with Applicable GAAP;

 

(h)                                 statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen, and all other types of similar statutory
Liens securing sums not past due and incurred in the ordinary course of
business;

 

(i)                                     Liens arising from leases or subleases
granted to others, easements, zoning restrictions, rights-of-way and similar
charges or encumbrances on real property imposed by law or arising in the
ordinary course of business that are not incurred in connection with the
incurrence of Indebtedness and that do not materially detract from the value of
the affected property or materially interfere with the ordinary conduct of
business of the Parent Guarantor, either Obligor or any Subsidiary;

 

(j)                                    Liens incidental to the normal conduct of
the business of the Parent Guarantor, either Obligor or any Subsidiary or the
ownership of their properties and which are not incurred in connection with the
incurrence of Indebtedness and which do not in the aggregate materially impair
the use of such property in the operation of the business of the Parent
Guarantor and its Subsidiaries taken as a whole, or the value of such property
for the purpose of such business;

 

(k)                                 Liens (x) in respect of property (including
shares in any Person) acquired, constructed or improved by the Parent Guarantor,
either Obligor or a Subsidiary after the date hereof, or in rights relating to
such property, which Liens are created at the time of acquisition or completion
of construction or improvement of such property or within 150 days thereafter,
to secure Indebtedness assumed or incurred to finance all or any part of the
purchase price of the acquisition or cost of construction or improvement of such
property, (y) on property at the time of the acquisition thereof by the Parent
Guarantor, either Obligor or a Subsidiary, whether or not the Indebtedness
secured thereby is assumed by the Parent Guarantor, such Obligor or such
Subsidiary, and (z) on property of a Person at the time such Person becomes a
Subsidiary, or the Parent Guarantor, either Obligor or a Subsidiary acquires or
leases the properties of such Person as an entirety or substantially as an
entirety, or such Person merges into or consolidates with the Parent Guarantor,
either Obligor or any Subsidiary (and not incurred in anticipation thereof),
provided that in any such case the aggregate principal amount of Indebtedness
secured by any such Lien in respect of any such property shall not exceed the
lower of the cost or the fair market value (as determined in good faith by the
board of directors of the Parent Guarantor, such Obligor or such Subsidiary at
the time of such acquisition, completion, construction or improvement) of such
property (or rights relating thereto) and no such Lien shall extend to or cover
any other property of the Parent Guarantor, such Obligor or such Subsidiary;

 

(l)                                     set off or netting rights over balances
in bank accounts held by the Parent Guarantor, either Obligor or a Subsidiary
that arise or are created by operation of law or

 

33

--------------------------------------------------------------------------------



 

are contained in standard documentation relating to the opening of those bank
accounts in the ordinary course of business;

 

(m)                             Liens for any borrowings from bankers or others
for the purpose of financing any import or export contract in respect of which
any part of the price receivable is guaranteed or insured by any institution
carrying on an export credit guarantee or insurance business provided that
(i) such Indebtedness does not exceed the sum so guaranteed or insured and
(ii) such Lien is created over only those assets or property that are the
subject of such import or export contract;

 

(n)                                 Liens for any borrowings from an
international or governmental development agency or authority to finance the
development of a specific project where any such Lien is required by applicable
law or practice and where such Lien is created only over assets used in or
derived from the development of such project (and not any other assets);

 

(o)                                 Liens (i) created in favor of co-venturers
of the Parent Guarantor, either Obligor or any Subsidiary pursuant to any
agreement relating to an unincorporated joint venture and (ii) extending only
over interests in or the assets of such unincorporated joint venture and
(iii) solely for the purpose of securing the payment of obligations of the
Parent Guarantor, either Obligor or such Subsidiary to such co-venturer arising
under such agreement;

 

(p)                                 Liens over goods and products, or documents
of title to goods and products, arising in the ordinary course of business in
connection with letters of credit and similar transactions where such Liens
secure only the acquisition cost or selling price (and amounts incidental
thereto) of such goods and products required to be paid within 180 days;

 

(q)                                 Liens over a Project Asset of the Parent
Guarantor, either Obligor or any Subsidiary to the extent that such Lien secures
(i) in the case of Liens over assets or property described in paragraph (a) of
the definition of Project Assets, Limited Recourse Indebtedness incurred by the
Parent Guarantor, such Obligor or Subsidiary, as applicable, or (ii) in the case
of Liens over shares or equity interests described in paragraph (b) of the
definition of Project Assets, Limited Recourse Indebtedness incurred by the
immediate Subsidiary of the Parent Guarantor, such Obligor or Subsidiary, as
applicable;

 

(r)                                    Liens incurred in connection with any
extension, renewal, replacement or refunding of any Lien permitted in
clauses (a) or (k) above, provided that the principal amount of Indebtedness
secured thereby immediately before giving effect to such extension, renewal,
replacement or refunding is not increased, such Lien is not extended to any
other property, and immediately after giving effect to such extension, renewal,
replacement or refunding, no Default or Event of Default would exist; and

 

(s)                                   Liens incurred by the Parent Guarantor,
either Obligor or any Subsidiary in addition to those described in
clauses (a) through (r) above, provided that, (i) in no event shall the Parent
Guarantor, either Obligor or any Subsidiary create, permit or suffer

 

34

--------------------------------------------------------------------------------



 

to exist any Lien securing Indebtedness under the Principal Facility Agreement
pursuant to this clause (s) and (ii) upon the incurrence thereof, the sum
(without duplication) of (1) the aggregate amount of all Indebtedness of the
Parent Guarantor and its Subsidiaries secured by Liens pursuant to this
clause (s) and (2) the aggregate amount of all Indebtedness incurred by
Subsidiaries pursuant to Section 10.4(g), shall not exceed 15% of Consolidated
Tangible Assets at such time.

 

10.4.                     Subsidiary Indebtedness.

 

The Obligors and the Parent Guarantor will not permit any Subsidiary (other than
the Company, the Guarantor and any Non-Obligor Finance Subsidiary) to create,
assume, incur, guarantee or otherwise become liable in respect of any
Indebtedness, excluding from the operation of this Section:

 

(a)                                 Indebtedness of any Subsidiary outstanding
on the date hereof as specified in Schedule 5.15 and any extension, renewal or
replacement of any such Indebtedness, provided that the principal amount of such
Indebtedness is not increased;

 

(b)                                 Indebtedness secured by Liens of a
Subsidiary permitted pursuant to Sections 10.3(k), (m), (n), (o) or (p) or, to
the extent applicable to a Lien incurred pursuant to Section 10.3(k),
Section 10.3(r);

 

(c)                                  Indebtedness of a Person outstanding at the
time such Person becomes a Subsidiary (and not incurred in anticipation thereof)
and any extension, renewal or refunding thereof, provided that the principal
amount of such Indebtedness is not increased;

 

(d)                                 Indebtedness owing to the Parent Guarantor,
either Obligor or to any Subsidiary other than any Non-Obligor Finance
Subsidiary and any Project Subsidiary;

 

(e)                                  Indebtedness of any Subsidiary Guarantor;

 

(f)                                   Limited Recourse Indebtedness; and

 

(g)                                  Indebtedness in addition to that described
in clauses (a) through (f) above, provided that, upon the incurrence of such
Indebtedness, the sum (without duplication) of (1) the aggregate amount of all
Indebtedness of the Parent Guarantor, the Obligors and their Subsidiaries
secured by Liens pursuant to Section 10.3(s) and (2) the aggregate amount of all
Indebtedness incurred by Subsidiaries pursuant to this clause (g), shall not
exceed 15% of Consolidated Tangible Assets at such time.

 

For purposes of this Section 10.4, any Subsidiary Guarantor that shall be
released from its Subsidiary Guarantee pursuant to Section 9.7(c) shall be
deemed to have incurred all of its outstanding Indebtedness (other than
Indebtedness that would otherwise be subject to an exclusion set forth in any of
clauses (a) through (d) and (f) above) on the date of such release and such
Indebtedness shall be included in the calculation set forth in clause (g) above.

 

35

--------------------------------------------------------------------------------



 

10.5.                     Total Net Indebtedness to EBITDA.

 

The Obligors and the Parent Guarantor will not permit, as of the last day of any
Calculation Period, the ratio of (i) Total Net Indebtedness as of such date to
(ii) EBITDA for such Calculation Period, to be more than 3.75 to 1.00.

 

10.6.                     Interest Coverage Ratio.

 

The Obligors and the Parent Guarantor will not permit, as of the last day of any
Calculation Period, the ratio of (i) EBITDA for such Calculation Period to
(ii) Net Interest Expense for such Calculation Period, to be less than 3.50 to
1.00.

 

10.7.                     [Reserved.]

 

10.8.                     Disposition of Assets.

 

The Obligors and the Parent Guarantor will not, and will not permit any
Subsidiary to, directly or indirectly, make any sale, transfer, lease (as
lessor), loan or other disposition (collectively, a “Disposition”) of any
property or assets (including any shares, interests or other equivalents of
corporate stock or other indicia of ownership of any such Subsidiary) other
than:

 

(a)                                 Dispositions pursuant to Section 10.2
(excluding Sections 10.2(b)(3) and 10.2(c)(iii));

 

(b)                                 Dispositions in the ordinary course of
business;

 

(c)                                  Dispositions to the Parent Guarantor,
either Obligor or to a Subsidiary (other than any Project Subsidiary or any
Non-Obligor Finance Subsidiary), provided, however, that if any such Disposition
is to a Subsidiary that is not a Wholly-Owned Subsidiary (the “Recipient
Subsidiary”), then such Disposition shall be deemed, for purposes of
clause (d)(ii) below, to be a sale of the assets of the transferor (the
“Transferor”) in an amount equal to the difference (if positive) between (i) the
net book value of the property or assets transferred in such Disposition
multiplied by the percentage of the ownership interest of the Parent Guarantor
directly or indirectly in the Transferor (or, if the Parent Guarantor or either
Obligor is the Transferor, 100%) and (ii) the net book value of such property or
asset multiplied by the percentage of the ownership interest of the Parent
Guarantor directly or indirectly in the Recipient Subsidiary; and

 

(d)                                 other Dispositions, provided that

 

(i)                                     immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing, and

 

(ii)                                  the aggregate net book value of property
or assets disposed of in such proposed Disposition and all other Dispositions
not permitted by clauses (a) 

 

36

--------------------------------------------------------------------------------



 

through (c) above (including that portion of any Disposition deemed to be
included in this clause (d) pursuant to clause (c) above) during the preceding
12 consecutive calendar months does not exceed 15% of Consolidated Tangible
Assets as of the time of such proposed Disposition; and, provided further, that
for purposes of this clause (ii), there shall be excluded from the calculation
of the aggregate net book value of property or assets disposed of during any
12-month period any Disposition if and to the extent that an amount equal to the
net proceeds realized upon such Disposition is applied or has been applied by
the Parent Guarantor, either Obligor or such Subsidiary, as the case may be,
(A) within 365 days before or after the effective date of such Disposition (but
in all events, without duplication), to acquire productive assets for use in the
business of the Parent Guarantor or either Obligor or their Subsidiaries or
(B) within 365 days after the effective date of such Disposition, to repay
Indebtedness of the Parent Guarantor, either Obligor or any Subsidiary
(excluding Indebtedness owing to the Parent Guarantor, either Obligor or any
Subsidiary) which is not subordinated in right of payment to the Notes, the
Guarantees or any Subsidiary Guarantee, as the case may be;  provided that, the
Company has, on or prior to the application of any net proceeds to the repayment
or prepayment of any Indebtedness pursuant to the foregoing clause (B), offered
to prepay a pro rata portion of the Notes in accordance with Section 8.5, with
such pro rata portion to be equal to the product of (x) the net proceeds being
so applied and (y) a fraction, the numerator of which is the aggregate principal
amount of Notes then outstanding and the denominator of which is the aggregate
principal amount of the Indebtedness (including the Notes) receiving any
repayment or prepayment (or offer thereof) pursuant to the foregoing clause (B).

 

For purposes of this Section 10.8, (i) any property or assets in existence on
the date of this Agreement that become Project Assets shall be deemed to be
subject to a Disposition and (ii) any stock of a Subsidiary that is the subject
of an Disposition shall be valued at the aggregate net book value of the assets
of such Subsidiary multiplied by a fraction, the numerator of which is the
aggregate number of shares of stock of such Subsidiary disposed of in such
Disposition and the denominator of which is the aggregate number of shares of
stock of such Subsidiary outstanding immediately prior to such Disposition.

 

10.9.                     Lines of Business.

 

Neither of the Obligors nor the Parent Guarantor will, nor will either Obligor
or the Parent Guarantor permit any of its Subsidiaries to, engage in any
business if, as a result, the general nature of the business in which the Parent
Guarantor, the Obligors and their Subsidiaries, taken as a whole, would then be
engaged would be substantially changed from the general nature of the business
in which Parent Guarantor, the Obligors and their Subsidiaries, taken as a
whole, are engaged on the Amendment No. 2 Effective Date.

 

10.10.              Terrorism Sanctions Regulations; Prepayment in Connection
with a Noteholder Sanctions Violation.

 

(a)                                 Terrorism Sanctions
Regulations.              Neither of the Obligors nor the

 

37

--------------------------------------------------------------------------------



 

Parent Guarantor will, nor will either of the Obligors or the Parent Guarantor
permit any Controlled Entity to, (i) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or
(ii) directly or indirectly to have any investment in or engage in any dealing
or transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Notes) with any Blocked Person if such
investment, dealing or transaction (x) would cause any holder of a Note to be in
violation of any United States anti-terrorism law or regulation applicable to
such holder or subject to any material sanctions under CISADA or any similar
United States federal law or State law or regulation with respect to Iran or any
other country that is subject to U.S. Economic Sanctions (any such law,
regulation or sanction, a “Noteholder Sanctions Law”, and any such violation
thereof, a “Noteholder Sanctions Violation”), or (y) is prohibited by or subject
to sanctions under any U.S. Economic Sanctions applicable to the Parent
Guarantor, such Obligor or such Subsidiary, except, in the case of this clause
(ii)(y), to the extent that such prohibition or sanctions could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; provided that, a Noteholder Sanctions Violation that occurs as a
result of a Change in Noteholder Sanctions Law shall only give rise to a breach
of clause (ii)(x) of this Section 10.10(a) if such Noteholder Sanctions
Violation directly resulted from an action taken by the Parent Guarantor, either
of the Obligors or any Subsidiary after the occurrence of such Change in
Noteholder Sanctions Law.  In the event of any Noteholder Sanctions Violation,
the relevant holder of Notes shall have those rights and remedies set forth in
Section 10.10(b), in addition to any rights and remedies that may be available
to such holder under this Agreement as a result of any breach of clause
(ii)(x) of this Section 10.10(a).

 

(b)                                 Prepayment in Connection with a Noteholder
Sanctions Violation.

 

(i)                                     Within five Business Days after the
Company’s receipt of notice from any holder of a Note that a Noteholder
Sanctions Violation has occurred with respect to such holder (an “Affected
Noteholder”), which notice shall (A) refer specifically to this
Section 10.10(b) and describe in reasonable detail such Noteholder Sanctions
Violation and (B) be accompanied by an opinion of nationally recognized
independent counsel (which may be addressed to such Affected Noteholder) in the
appropriate jurisdiction to the effect that a Noteholder Sanctions Violation
shall have occurred with respect to such Affected Noteholder, the Company shall
by written notice (a “Sanctions Prepayment Notice”) delivered to such Affected
Noteholder offer to prepay on a Business Day not less than 30 days and not more
than 60 days after the date of such Sanctions Prepayment Notice (the “Sanctions
Prepayment Date”) the Notes of such Affected Noteholder, at 100% of the
principal amount thereof, together with interest accrued thereon to the
Sanctions Prepayment Date, and specify the Sanctions Prepayment Response Date
(as defined below).  Such Affected Noteholder shall notify the Company of such
Affected Noteholder’s acceptance or rejection of such offer by giving written
notice of such acceptance or rejection to the Company on a date at least ten
Business Days prior to the Sanctions Prepayment Date (such date ten Business
Days prior to the Sanctions Prepayment Date being the “Sanctions Prepayment
Response Date”). The failure by such Affected Noteholder to respond to such
offer in writing on or before the Sanctions Prepayment Response Date shall be
deemed to be a rejection of such offer.  If such Affected Noteholder has
accepted the Company’s prepayment offer in accordance with this
Section 10.10(b), the Company shall prepay on the Sanctions Prepayment Date all
of

 

38

--------------------------------------------------------------------------------



 

the Notes held by such Affected Noteholder at a price in respect of each such
Note held by such Affected Noteholder equal to 100% of the principal amount
thereof, together with interest accrued thereon to the Sanctions Prepayment
Date.

 

(ii)                                  The foregoing provisions of clause (i) of
this Section 10.10(b) shall be in addition to any rights or remedies available
to any holder of Notes that may arise under this Agreement as a result of any
breach of Section 10.10(a)(ii)(x); provided, that, if the Notes shall have been
declared due and payable pursuant to Section 12.1 as a result of such breach,
the remedies set forth in Section 12 shall control.

 

(iii)                               Promptly, and in any event within five
Business Days, after the Company’s receipt of notice from any Affected
Noteholder that a Noteholder Sanctions Violation shall have occurred with
respect to such Affected Noteholder, the Company shall forward a copy of such
notice to each other holder of Notes.

 

(iv)                              Section 8.8 shall be deemed to apply to each
prepayment of Notes pursuant to this Section 10.10(b).

 

(v)                                 Clause (b) of this Section 10.10 may be
amended, and the observance of any term thereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Parent Guarantor, both Obligors and the holder of each Note at the time
outstanding affected thereby.

 

11.                               EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                 default shall be made in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

 

(b)                                 default shall be made in the payment of any
interest on any Note or any amounts due pursuant to Section 13 for more than
five Business Days after the same becomes due and payable; or

 

(c)                                  default shall be made by the Parent
Guarantor or either Obligor in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.8, inclusive, and such
default is not remedied within five Business Days; or

 

(d)                                 default shall be made by the Parent
Guarantor or either Obligor in the performance of or compliance with any term
contained herein (other than those terms or obligations referred to in
paragraphs (a), (b) and (c) of this Section 11) and such default is not remedied
within 30 days after the earlier of (A) a Responsible Officer obtaining actual
knowledge of such default and (B) the Parent Guarantor and the Obligors
receiving written notice of such default from any holder of a Note (any such

 

39

--------------------------------------------------------------------------------



 

written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (d) of Section 11); or

 

(e)                                  any representation or warranty made in
writing by or on behalf of the Parent Guarantor, either Obligor or any
Subsidiary Guarantor, or by any officer of any of the foregoing, in this
Agreement or in any Subsidiary Guarantee or in any assumption delivered by a
“Successor” under, and as defined in, Section 26, or in any writing furnished in
connection with the transactions contemplated hereby or thereby, proves to have
been false or incorrect in any material respect on the date as of which made; or

 

(f)                                   (A) the Parent Guarantor, either Obligor
or any Subsidiary is in default (as principal or as guarantor or other surety)
in the payment of any principal of or premium or make-whole amount or interest
on any Indebtedness that is outstanding in an aggregate principal amount of at
least A$50,000,000 (or the equivalent thereof, as of any date of determination,
in the relevant currency of payment) beyond any period of grace provided with
respect thereto, or (B) the Parent Guarantor, either Obligor or any Subsidiary
is in default in the performance of or compliance with any term of any evidence
of any Indebtedness in an aggregate outstanding principal amount of at least
A$50,000,000 (or the equivalent thereof, as of any date of determination, in the
relevant currency of payment) or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Indebtedness has become, or has been declared (or one
or more Persons are entitled to declare such Indebtedness to be), due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (C) as a consequence of the occurrence or continuation of any event
or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), except for any
change of control (however expressed) that is also a Change of Control under
this Agreement or any disposition that is also a Disposition under this
Agreement that requires any purchase or repayment of Indebtedness (or offer
therefor) pursuant to Section 8.4 or 8.5, provided that the Obligors are in
compliance with the provisions of Section 8.4 or 8.5, as the case may be, the
Parent Guarantor, either Obligor or any Subsidiary has become obligated to
purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least A$50,000,000 (or the equivalent thereof, as of any date of
determination, in any other currency); or

 

(g)                                  the Parent Guarantor, either Obligor or any
Material Subsidiary (A) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (B) files, or consents by answer
or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (C) makes an assignment for
the benefit of its creditors, (D) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part

 

40

--------------------------------------------------------------------------------



 

of its property, (E) is adjudicated as insolvent or to be liquidated, or
(F) takes corporate action for the purpose of any of the foregoing; or

 

(h)                                 a court or governmental authority of
competent jurisdiction enters an order appointing, without consent by the Parent
Guarantor, either Obligor or any Material Subsidiary, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Parent Guarantor, either Obligor or any Material Subsidiary,
or any such petition shall be filed against the Parent Guarantor, either Obligor
or any Material Subsidiary and such petition shall not be dismissed within 60
days; or

 

(i)                                     (A) an administrator of the Parent
Guarantor, either Obligor or any Material Subsidiary is appointed, (B) an
application or an order is made, proceedings are commenced, or an application to
a court or other steps are taken for the winding up, liquidation, dissolution or
administration of the Parent Guarantor, either Obligor or any Material
Subsidiary (other than any applications, proceedings, notices or steps which are
frivolous or vexatious or which are struck out, stayed, dismissed or withdrawn
within 14 days of their institution, application or service), (C) a receiver,
receiver and manager, administrative receiver or similar officer is appointed to
all or any of the assets and undertakings of the Parent Guarantor, either
Obligor or any Material Subsidiary or (D) a Lien is enforced over all or any
portion of the assets of the Parent Guarantor, either Obligor or any Subsidiary
having an aggregate value in excess of A$50,000,000; or

 

(j)                                    any event occurs with respect to the
Parent Guarantor, either Obligor or any Material Subsidiary which under the laws
of any jurisdiction is analogous to any of the events described in
Section 11(g), (h) or (i), provided that the applicable grace period, if any,
which shall apply shall be the one applicable to the relevant proceeding which
most closely corresponds to the proceeding described in Section 11(g), (h) or
(i); or

 

(k)                                 a final judgment or judgments of a court of
competent jurisdiction for the payment of money aggregating in excess of
A$50,000,000 (or the equivalent thereof, as of any date of determination, in the
relevant currency of payment) are rendered against one or more of the Parent
Guarantor, the Obligors and their Subsidiaries and which judgments are not,
within 60 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 60 days after the expiration of such stay; or

 

(l)                                     if (A) any Plan shall fail to satisfy
the minimum funding standards of ERISA or the Code for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under section 412 of the Code, (B) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA

 

41

--------------------------------------------------------------------------------



 

section 4042 to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified the Parent Guarantor, either Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (C) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed A$50,000,000 (or the equivalent thereof, as of
any date of determination, in the relevant currency of payment), (D) the Parent
Guarantor, either Obligor or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (E) the Parent Guarantor, either Obligor or any ERISA Affiliate withdraws
from any Multiemployer Plan, (F) the Parent Guarantor, either Obligor or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Parent Guarantor, either Obligor or any Subsidiary thereunder, (G) the
Parent Guarantor, either Obligor or any Subsidiary fails to administer or
maintain a Foreign Pension Plan in compliance with the requirements of any and
all applicable laws, statutes, rules, regulations or court orders or any Foreign
Pension Plan is involuntarily terminated or wound up or (H) the Parent
Guarantor, either Obligor or any Subsidiary becomes subject to the imposition of
a financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Foreign Pension Plans; and any such event or events described in
clauses (A) through (H) above, either individually or together with any other
such event or events, could reasonably be expected to have a Material Adverse
Effect; or

 

(m)                             any Guarantee or any Subsidiary Guarantee shall
cease to be in full force and effect (other than, in the case of any Subsidiary
Guarantee, in accordance with Section 9.7(c)) or the Parent Guarantor, the
Guarantor, any Subsidiary Guarantor or the Company, or any person acting on
behalf of the Parent Guarantor, the Guarantor, any Subsidiary Guarantor or the
Company, shall contest in any manner the validity, binding nature or
enforceability of any Guarantee or any Subsidiary Guarantee; or

 

(n)                                 any Person is appointed under legislation
(A) to manage any part of the affairs of the Parent Guarantor, either Obligor or
any Subsidiary or (B) to investigate any part of the affairs of the Parent
Guarantor, either Obligor or any Subsidiary, and any such appointment could
reasonably be expected to have a Material Adverse Effect.

 

As used in Section 11(l), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

12.                               REMEDIES ON DEFAULT, ETC.

 

12.1.                     Acceleration.

 

(a)  If an Event of Default with respect to an Obligor described in
paragraph (g), (h), (i) or (j) of Section 11 (other than an Event of Default
described in clause (A) of

 

42

--------------------------------------------------------------------------------



 

paragraph (g) or described in clause (F) of paragraph (g) by virtue of the fact
that such clause encompasses clause (A) of paragraph (g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

 

(b)  If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Obligors,
declare all the Notes then outstanding to be immediately due and payable.

 

(c)  If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Obligors, declare all the Notes held by it
or them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the applicable Make-Whole Amounts determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Obligors
acknowledge, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Obligors in the event that the Notes are prepaid
or are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

12.2.                     Other Remedies.

 

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein, in any Note or in any
Subsidiary Guarantee, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

 

12.3.                     Rescission.

 

At any time after any Notes have been declared due and payable pursuant to
paragraph (b) or (c) of Section 12.1, the Required Holders, by written notice to
the Obligors, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) all Events of Default and Defaults, other than non-payment of amounts
that have become due solely by reason

 

43

--------------------------------------------------------------------------------



 

of such declaration, have been cured or have been waived pursuant to Section 19,
and (c) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes.  No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

12.4.                     No Waivers or Election of Remedies, Expenses, etc.

 

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement or by any Note or Guarantee upon any
holder thereof or by any Subsidiary Guarantee shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.  Without limiting the
obligations of the Obligors under Section 17, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

 

13.                               TAX INDEMNIFICATION.

 

(a)  Any and all payments under this Agreement, the Notes or the Guarantees to
or for the account of any holder of a Note shall be made free and clear of, and
without deduction or withholding for or on account of, any Tax, except to the
extent such deduction or withholding is required by law.  If any Tax is required
by law to be deducted or withheld by the Company from any such payments made by
the Company hereunder or under the Notes or by the Guarantor from any such
payments made by the Guarantor hereunder or under the Guarantees, such Obligor
will make such deductions or withholding and pay to the relevant taxing
authority the full amount deducted or withheld before penalties attach thereto
or interest accrues thereon.  In the event of the imposition by or for the
account of any Applicable Taxing Authority or of any Governmental Authority of
any jurisdiction (other than the United States) in which either Obligor resides
for tax purposes or any jurisdiction (other than the United States) from or
through which such Obligor is making any payment in respect of any Note or
Guarantee, as the case may be, of any Tax, other than any Excluded Tax, upon or
with respect to any payments in respect of any Note or Guarantee, as the case
may be, whether by withholding or otherwise, the applicable Obligor hereby
agrees to pay forthwith from time to time in connection with each payment on the
Notes or the Guarantees, as the case may be, to each holder of a Note such
amounts as shall be required so that every payment received by such holder in
respect of the Notes or Guarantees, as the case may be, and every payment
received by such holder under this Agreement will not, after such withholding or
deduction or other payment for or on account of such Tax and any interest or
penalties relating thereto, be less than the amount due and payable to such
holder in respect of such Note or Guarantee or under this Agreement before the
assessment of such Tax; provided, however, that neither Obligor shall be obliged
to pay such amounts to any holder of a Note in respect of Taxes to the extent
such Taxes exceed the Taxes that would have been payable:

 

(i)                                     had such holder not had any connection
with Australia or any territory or political subdivision thereof other than the
mere holding of a Note (or the

 

44

--------------------------------------------------------------------------------



 

receipt of any payments in respect thereof) or activities incidental thereto
(including enforcement thereof);

 

(ii)                                  but for the delay or failure by such
holder (following a written request by either Obligor) in the filing with an
appropriate Governmental Authority or otherwise of forms, certificates,
documents, applications or other reasonably required evidence (collectively
“Forms”), that is required to be filed by such holder to avoid or reduce such
Taxes and that in the case of any of the foregoing would not result in any
confidential or proprietary income tax return information being revealed, either
directly or indirectly, to any Person and such delay or failure could have been
lawfully avoided by such holder, provided that such holder shall be deemed to
have satisfied the requirements of this clause (ii) upon the good faith
completion and submission of such Forms as may be specified in a written request
of either Obligor no later than 60 days after receipt by such holder of such
written request (provided, that if such Forms are Forms required pursuant to the
laws of any jurisdiction other than the United States of America or any
political subdivision thereof, such written request shall be accompanied by such
Forms); or

 

(iii)                               had such holder not breached any
representation or warranty contained in Section 6.2(a), (c) or (d).

 

(b)  Within 60 days after the date of any payment by either Obligor of any Tax
in respect of any payment under the Notes or the Guarantees or this Section 13,
such Obligor shall furnish to each holder of a Note the original tax receipt for
the payment of such Tax (or if such original tax receipt is not available, a
duly certified copy of the original tax receipt), together with such other
documentary evidence with respect to such payments as may be reasonably
requested from time to time by any holder of a Note.

 

(c)  If either Obligor has made a payment to or on account of any holder of a
Note pursuant to clause (a) above and such holder is entitled to a refund of the
Tax to which such payment is attributable from the Governmental Authority to
which the payment of the Tax was made and such refund can be obtained by filing
one or more Forms, then (i) such holder shall, as soon as practicable after
receiving a written request therefor from either Obligor (which request shall
include a copy of such Forms to be filed), use its reasonable efforts to
promptly file such Forms and (ii) upon receipt of such refund, if any, promptly
pay over such refund to the applicable Obligor (net of any costs incurred in
complying with such request).

 

(d)  The obligations of the Obligors under this Section 13 shall survive the
transfer or payment of any Note and the provisions of this Section 13 shall also
apply to successive transferees of the Notes.

 

14.                               GUARANTEE, ETC.

 

14.1.                     Guarantee.

 

The Guarantor hereby guarantees to each holder of any Note at any time
outstanding (a) the prompt payment in full, in Dollars, when due (whether at
stated maturity, by acceleration, by

 

45

--------------------------------------------------------------------------------



 

mandatory or optional prepayment or otherwise) of the principal of, Make-Whole
Amount, if any, and interest on the Notes (including, without limitation, any
post-petition interest and interest on any overdue principal, Make-Whole Amount,
if any, and, to the extent permitted by applicable law, on any overdue interest
and on payment of additional amounts described in Section 13) and all other
amounts from time to time owing by the Company under this Agreement and the
Notes (including, without limitation, costs, expenses and taxes in accordance
with the terms hereof), and (b) the prompt performance and observance by the
Company of all covenants, agreements and conditions on its part to be performed
and observed hereunder, in each case strictly in accordance with the terms
thereof (such payments and other obligations being herein collectively called
the “Guaranteed Obligations”).  The Guarantor hereby further agrees that if the
Company shall default in the payment or performance of any of the Guaranteed
Obligations, the Guarantor will (x) promptly pay or perform the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration,
by mandatory or optional prepayment or otherwise) in accordance with the terms
of such extension or renewal and (y) pay to the holder of any Note such amounts,
to the extent lawful, as shall be sufficient to pay the costs and expenses of
collection or of otherwise enforcing any of such holder’s rights under this
Agreement, including, without limitation, reasonable counsel fees.

 

All obligations of the Guarantor under Sections 14.1 and 14.2 shall survive the
transfer of any Note, and any obligations of the Guarantor under Sections 14.1
and 14.2 with respect to which the underlying obligation of the Company is
expressly stated to survive the payment of any Note shall also survive payment
of such Note.

 

14.2.                     Obligations Unconditional.

 

(a)                                 The obligations of the Guarantor under
Section 14.1 constitute a present and continuing guaranty of payment and not
collectibility and are absolute, unconditional and irrevocable, irrespective of
the value, genuineness, validity, regularity or enforceability of the
obligations of the Company under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any Guaranty of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 14.2 that the obligations of the Guarantor
hereunder shall be absolute, unconditional and irrevocable under any and all
circumstances.  Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantor hereunder which shall remain absolute,
unconditional and irrevocable as described above:

 

(1)                                 any amendment or modification of any
provision of this Agreement (other than Section 14.1 or 14.2) or any of the
Notes or any assignment or transfer thereof, including without limitation the
renewal or extension of the time of payment of any of the Notes or the granting
of time in respect of such payment thereof, or of any furnishing or acceptance
of security or any additional guarantee or any release of any security or
guarantee so furnished or accepted for any of the Notes;

 

(2)                                 any waiver, consent, extension, granting of
time, forbearance, indulgence or

 

46

--------------------------------------------------------------------------------



 

other action or inaction under or in respect of this Agreement, the Notes or any
Subsidiary Guarantee, or any exercise or non-exercise of any right, remedy or
power in respect hereof or thereof;

 

(3)                                 any bankruptcy, receivership, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceedings with respect to the Company or any other Person or the properties or
creditors of any of them;

 

(4)                                 the occurrence of any Default or Event of
Default under, or any invalidity or any unenforceability of, or any
misrepresentation, irregularity or other defect in, this Agreement, the Notes or
any other agreement;

 

(5)                                 any transfer of any assets to or from the
Company, including without limitation any transfer or purported transfer to the
Company from any Person, any invalidity, illegality of, or inability to enforce,
any such transfer or purported transfer, any consolidation or merger of the
Company with or into any Person, any change in the ownership of any shares of
capital stock of the Company, or any change whatsoever in the objects, capital
structure, constitution or business of the Company;

 

(6)                                 any default, failure or delay, willful or
otherwise, on the part of the Company or any other Person to perform or comply
with, or the impossibility or illegality of performance by the Company or any
other Person of, any term of this Agreement, the Notes or any other agreement;

 

(7)                                 any suit or other action brought by, or any
judgment in favor of, any beneficiaries or creditors of, the Company or any
other Person for any reason whatsoever, including without limitation any suit or
action in any way attacking or involving any issue, matter or thing in respect
of this Agreement, the Notes or any other agreement;

 

(8)                                 any lack or limitation of status or of
power, incapacity or disability of the Company, and other person providing a
Guaranty of, or security for, any of the Guaranteed Obligations; or

 

(9)                                 any novation by the Company pursuant to
Section 26; or

 

(10)                          any other thing, event, happening, matter,
circumstance or condition whatsoever, not in any way limited to the foregoing
(other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

 

(b)                                 The Guarantor hereby unconditionally waives
diligence, presentment, demand of payment, protest and all notices whatsoever
and any requirement that any holder of a Note exhaust any right, power or remedy
against the Company under this Agreement or the Notes or any other agreement or
instrument referred to herein or therein (including, without limitation,
marshalling of assets), or against any other Person under any other Guaranty of,
or security for, any of the Guaranteed Obligations.

 

47

--------------------------------------------------------------------------------



 

(c)                                  In the event that the Guarantor shall at
any time pay any amount on account of the Guaranteed Obligations or take any
other action in performance of its obligations hereunder, the Guarantor shall
not exercise any subrogation or other rights hereunder or under the Notes and
the Guarantor hereby waives all rights it may have to exercise any such
subrogation or other rights, and all other remedies that it may have against the
Company or any Subsidiary Guarantor, in respect of any payment made hereunder
unless and until the Guaranteed Obligations shall have been indefeasibly paid in
full.  Prior to the payment in full of the Guaranteed Obligations, if any amount
shall be paid to the Guarantor on account of any such subrogation rights or
other remedy, notwithstanding the waiver thereof, such amount shall be received
in trust for the benefit of the holders of the Notes and shall forthwith be paid
to such holders to be credited and applied upon the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.  The
Guarantor agrees that its obligations under this Section 14 shall be
automatically reinstated if and to the extent that for any reason any payment
(including payment in full) by or on behalf of the Company or any Subsidiary
Guarantor is rescinded or must be otherwise restored by any holder of a Note,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, all as though such amount had not been paid.

 

(d)                                 If an event permitting the acceleration of
the maturity of the principal amount of the Notes shall at any time have
occurred and be continuing and such acceleration (and the effect thereof on the
Guaranteed Obligations) shall at such time be prevented by reason of the
pendency against the Company or any other Person (other than the Guarantor as to
itself) of a case or proceeding under a bankruptcy or insolvency law, the
Guarantor agrees that, for purposes of the guarantee in this Section 14 and the
Guarantor’s obligations under this Agreement and the Guarantees, the maturity of
the principal amount of the Notes shall be deemed to have been accelerated (with
a corresponding effect on the Guaranteed Obligations) with the same effect as if
the holders of the Notes had accelerated the same in accordance with the terms
of this Agreement, and the Guarantor shall forthwith pay such principal amount,
any interest thereon, any Make-Whole Amounts and any other amounts guaranteed
hereunder without further notice or demand.

 

(e)  The guarantee in Section 14.1 is a continuing guarantee and shall apply to
the Guaranteed Obligations whenever arising.  Each default in the payment or
performance of any of the Guaranteed Obligations shall give rise to a separate
claim and cause of action hereunder, and separate claims or suits may be made
and brought, as the case may be, hereunder as each such default occurs.

 

14.3.                     Guarantees Endorsed on the Notes.

 

Each Note shall have endorsed thereon a Guarantee of the Guarantor in the form
of Exhibit 2.

 

15.                               REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

15.1.                     Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more

 

48

--------------------------------------------------------------------------------



 

Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

15.2.                     Transfer and Exchange of Notes.

 

Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), within 10 Business Days thereafter the
Company shall execute and deliver, at the Company’s expense (except as provided
below), one or more new Notes of the same series (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note.  Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1-A, 1-B or 1-C, as applicable, and shall have the Guarantee
of the Guarantor endorsed thereon.  Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon.  The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes.  Notes shall not be transferred in denominations of less than
U.S.$500,000, provided that if necessary to enable the registration of transfer
by a holder of its entire holding of a series of Notes, one Note of such
Series may be in a denomination of less than U.S.$500,000.  Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have agreed to be bound by the provisions contained herein
expressed to be, or that otherwise are, applicable to holders of Notes and to
have made the representations set forth in Sections 6.1, 6.2 and 6.3.  The
Company shall not be required to effect any transfer or exchange of a Note
within five Business Days of any date on which a payment is scheduled to be made
thereon.

 

15.3.                     Replacement of Notes.

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

 

(a)                                 in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least U.S.$10,000,000 in excess of the
outstanding principal amount of such Note, such Person’s own unsecured agreement
of indemnity shall be deemed to be satisfactory), or

 

49

--------------------------------------------------------------------------------



 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof,

 

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon, and having the Guarantee of the Guarantor
endorsed thereon.

 

16.                               PAYMENTS ON NOTES.

 

16.1.                     Place of Payment.

 

Subject to Section 16.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank, N.A. in such jurisdiction. 
The Company may at any time, by notice to each holder of a Note, change the
place of payment of the Notes so long as such place of payment shall be either
the principal office of the Company in such jurisdiction or the principal office
of a bank or trust company in such jurisdiction.

 

16.2.                     Home Office Payment.

 

So long as any Purchaser or any nominee of such Purchaser shall be the holder of
any Note, and notwithstanding anything contained in Section 16.1 or in such Note
to the contrary, the Company will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, and interest and all other amounts payable
hereunder by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Obligors in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Obligors made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 16.1.  Prior to any sale or other disposition
of any Note held by any Purchaser or any nominee of such Purchaser, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 15.2.  The Company will afford the benefits of this Section 16.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by any Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this
Section 16.2.

 

50

--------------------------------------------------------------------------------



 

17.                               EXPENSES, ETC.

 

17.1.                     Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, the Parent
Guarantor and the Obligors will pay all costs and expenses (including reasonable
attorneys’ fees of a special counsel and, if reasonably required, local or other
counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Guarantees, any
Subsidiary Guarantee or the Notes (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, the Guarantees, any
Subsidiary Guarantee or the Notes after an Event of Default or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Guarantees, any Subsidiary Guarantee or the
Notes, or by reason of being a holder of any Note, (b) the costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Parent Guarantor, the Guarantor, the

 

 

Company or any Subsidiary or in connection with any work-out or restructuring
after an Event of Default of the transactions contemplated hereby, by the Notes,
by the Guarantees and by any Subsidiary Guarantee and (c) the costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO, provided that such costs and
expenses under this clause (c) shall not exceed U.S.$3,300.  The Parent
Guarantor and the Obligors will save each Purchaser and each other holder of a
Note harmless from all claims in respect of any fees, costs or expenses if any,
of brokers and finders (other than those retained by such Purchaser or other
holder).

 

17.2.                     Certain Taxes.

 

The Parent Guarantor and the Obligors agree to pay all stamp, documentary or
similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or the execution and delivery (but
not the transfer) or the enforcement of any of the Notes, the Guarantees or the
Subsidiary Guarantees in the United States, Australia or any other applicable
jurisdiction or of any amendment of, or waiver or consent under or with respect
to, this Agreement, any of the Notes, the Guarantees or any Subsidiary
Guarantee, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Parent Guarantor and the Obligors
pursuant to this Section 17.2, and will save each holder of a Note to the extent
permitted by applicable law harmless against any loss or liability resulting
from nonpayment or delay in payment of any such tax or fee required to be paid
by the Parent Guarantor and the Obligors hereunder.

 

17.3.                     Survival.

 

The obligations of the Parent Guarantor and the Obligors under this Section 17
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guarantee or the
Notes, and the termination of this Agreement.

 

51

--------------------------------------------------------------------------------



 

18.                               SURVIVAL OF REPRESENTATIONS AND WARRANTIES;
ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by each
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of any Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Parent Guarantor or either Obligor
pursuant to this Agreement shall be deemed representations and warranties of the
Parent Guarantor or such Obligor under this Agreement.  Subject to the preceding
sentence, this Agreement, the Notes and the Guarantees embody the entire
agreement and understanding between each Purchaser and the Parent Guarantor and
the Obligors and supersede all prior agreements and understandings relating to
the subject matter hereof.

 

19.                               AMENDMENT AND WAIVER.

 

19.1.                     Requirements.

 

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of both Obligors and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2, 3, 4, 5, 6 or 23 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 13, 14, 19, 22, 25 or 26.  For purposes of any amendment or
waiver or other action taken on or after the First Closing Date but prior to the
Second Closing Date pursuant to this Section 19.1, the calculation of the
Required Holders shall include the aggregate principal amount of Notes to be
sold as of the Second Closing Date and the holders of such Notes shall be
entitled to vote such Notes as if such Notes were outstanding on such date.

 

19.2.                     Solicitation of Holders of Notes.

 

(a)                                 Solicitation.  The Obligors will provide
each holder of the Notes (irrespective of the amount of Notes then owned by it)
with sufficient information, sufficiently far in advance of the date a decision
is required, to enable such holder to make an informed and considered decision
with respect to any proposed amendment, waiver or consent in respect of any of
the provisions hereof or of the Notes.  The Obligors will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to the provisions of this Section 19 to each holder of outstanding Notes
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

 

52

--------------------------------------------------------------------------------



 

(b)                                 Payment.  Neither Obligor will directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security, to
any holder of Notes as consideration for or as an inducement to the entering
into by any holder of Notes or any waiver or amendment of any of the terms and
provisions hereof or of any Note or of any Guarantees or of any Subsidiary
Guarantee unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each holder of Notes then
outstanding even if such holder did not consent to such waiver or amendment.

 

19.3.                     Binding Effect, etc.

 

Any amendment or waiver consented to as provided in this Section 19 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Obligors without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between either Obligor and the holder of any Note
nor any delay in exercising any rights hereunder or under any Note or under any
Guarantee or under any Subsidiary Guarantee shall operate as a waiver of any
rights of any holder of such Note.  As used herein, the term “this Agreement”
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

 

19.4.                     Notes held by Obligors, etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes or in any Guarantee or Subsidiary Guarantee, or have
directed the taking of any action provided herein or in the Notes or in any
Guarantee or Subsidiary Guarantee to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by either Obligor or any
Affiliate of either Obligor shall be deemed not to be outstanding.

 

20.                               NOTICES.

 

All notices and communications provided for hereunder shall, to the extent that
the recipient has supplied an email address specifically for receipt of such
notices and communications, be by way of electronic mail.  If any recipient has
not supplied an email address for receipt of notices and communications provided
for hereunder, notices and communications shall be provided by physical
delivery, sent (a) by telecopy if the sender on the same day sends a confirming
copy of such notice by an air express delivery service (charges prepaid), or
(b) by an air express delivery service (with charges prepaid).  All notices and
communications provided for hereunder shall be sent:

 

(i)                                     if to a Purchaser or its nominee, to
such Purchaser or nominee at the address (whether email or physical) specified
for such communications in Schedule A, or at such other address as such
Purchaser or nominee shall have specified to the Obligors in

 

53

--------------------------------------------------------------------------------



 

writing,

 

(ii)                                  if to any other holder of any Note, to
such holder at such address (whether email or physical) as such other holder
shall have specified to the Obligors in writing,

 

(iii)                               if to the Company, to the Company at its
address (whether email or physical) set forth at the beginning hereof (in the
case of physical delivery, to the attention of the Group Treasurer), or at such
other address as the Company shall have specified to the holder of each Note in
writing,

 

(iv)                              if to the Guarantor, to the Guarantor at its
address (whether email or physical) set forth at the beginning hereof (in the
case of physical delivery, to the attention of the Group Treasurer), or at such
other address as the Guarantor shall have specified to the holder of each Note
in writing and

 

(v)                                 if to the Parent Guarantor, to the Parent
Guarantor at its address (whether email or physical) set forth at the beginning
hereof (in the case of physical delivery, to the attention of the Group
Treasurer), or at such other address as the Parent Guarantor shall have
specified to the holder of each Note in writing.

 

Notices under this Section 20 will be deemed given only when actually received. 
All notices related to any Default, Event of Default, acceleration or prepayment
shall, in addition to delivery by email (if applicable), be sent by physical
delivery as set forth above.

 

21.                               REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at either Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced.  The Parent Guarantor and the
Obligors agree and stipulate that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. 
This Section 21 shall not prohibit the Parent Guarantor or either Obligor or any
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.

 

22.                               CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 22, “Confidential Information” means
information delivered to any Purchaser by or on behalf of either Obligor or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is

 

54

--------------------------------------------------------------------------------



 

proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser as being confidential
information of such Obligor or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by either Obligor or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available.  Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) such Purchaser’s directors, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by such
Purchaser’s Notes), (ii) such Purchaser’s financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 22,
(iii) any other holder of any Note, (iv) any Institutional Investor to which
such Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 22), (v) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vi) the NAIC or the SVO, or in each case any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio or (vii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes or this Agreement.  Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 22 as though it were a party to this
Agreement.  On reasonable request by either Obligor in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Obligors embodying the provisions of this Section 22.

 

23.                               SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of such Purchaser’s
Affiliates as the purchaser of the Notes that such Purchaser has agreed to
purchase hereunder, by written notice to the Obligors, which notice shall be
signed by both such Purchaser and such Affiliate, shall contain such Affiliate’s
agreement to be bound by this Agreement and shall contain a confirmation by such
Affiliate of the accuracy with respect to it of the representations set forth in
Section 6.  Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 23) shall be deemed to refer to such
Affiliate in lieu of such original Purchaser.  In the event that such Affiliate
is so substituted as a purchaser

 

55

--------------------------------------------------------------------------------



 

hereunder and such Affiliate thereafter transfers to such original Purchaser all
of the Notes then held by such Affiliate, upon receipt by the Obligors of notice
of such transfer, any reference to such Affiliate as a “Purchaser” in this
Agreement (other than in this Section 23) shall no longer be deemed to refer to
such Affiliate, but shall refer to such original Purchaser, and such original
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.

 

24.                               JURISDICTION AND PROCESS.

 

THE PARENT GUARANTOR AND EACH OBLIGOR AGREES THAT ANY LEGAL ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE GUARANTEES OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH, OR ANY LEGAL ACTION OR
PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT OBTAINED AGAINST THE
PARENT GUARANTOR OR SUCH OBLIGOR FOR BREACH HEREOF OR THEREOF, OR AGAINST ANY OF
ITS PROPERTIES, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK BY ANY
PURCHASER OR ON ANY PURCHASER’S BEHALF OR BY OR ON BEHALF OF ANY HOLDER OF A
NOTE, AS ANY PURCHASER OR SUCH HOLDER MAY ELECT, AND THE PARENT GUARANTOR AND
EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR PURPOSES OF ANY SUCH LEGAL ACTION OR
PROCEEDING.  THE PARENT GUARANTOR AND EACH OBLIGOR HEREBY IRREVOCABLY APPOINTS
AND DESIGNATES NATIONAL REGISTERED AGENTS, INC., AT 875 AVENUE OF THE AMERICAS,
SUITE 501, NEW YORK, NEW YORK, 10001, OR ANY OTHER PERSON HAVING AND MAINTAINING
A PLACE OF BUSINESS IN THE STATE OF NEW YORK WHOM THE PARENT GUARANTOR AND SUCH
OBLIGOR MAY FROM TIME TO TIME HEREAFTER DESIGNATE (HAVING GIVEN 30 DAYS’ NOTICE
THEREOF TO EACH HOLDER OF A NOTE THEN OUTSTANDING), AS THE TRUE AND LAWFUL
ATTORNEY AND DULY AUTHORIZED AGENT FOR ACCEPTANCE OF SERVICE OF LEGAL PROCESS OF
THE PARENT GUARANTOR OR SUCH OBLIGOR.  EACH OBLIGOR AND THE PARENT GUARANTOR
HEREBY AGREES THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY BE EFFECTED BY
MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY
SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO IT AT ITS ADDRESS SPECIFIED IN
SECTION 20 OR AT SUCH OTHER ADDRESS OF WHICH EACH HOLDER OF A NOTE SHALL HAVE
BEEN NOTIFIED PURSUANT THERETO.  IN ADDITION, THE PARENT GUARANTOR AND EACH
OBLIGOR HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES,
THE GUARANTEES OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

56

--------------------------------------------------------------------------------



 

25.                               OBLIGATION TO MAKE PAYMENTS IN DOLLARS.

 

Any payment on account of an amount that is payable hereunder or under the Notes
or the Guarantees in Dollars which is made to or for the account of any holder
of Notes in any other currency, whether as a result of any judgment or order or
the enforcement thereof or the realization of any security or the liquidation of
either Obligor, shall constitute a discharge of the obligation of the Company or
the Guarantor under this Agreement, the Notes or the Guarantees, as the case may
be, only to the extent of the amount of Dollars which such holder could purchase
in the foreign exchange markets in London, England, with the amount of such
other currency in accordance with normal banking procedures at the rate of
exchange prevailing on the London Banking Day following receipt of the payment
first referred to above.  If the amount of Dollars that could be so purchased is
less than the amount of Dollars originally due to such holder, the Obligors
agree to the fullest extent permitted by law, to indemnify and save harmless
such holder from and against all loss or damage arising out of or as a result of
such deficiency.  This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Agreement, the Notes and the Guarantees, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by such holder from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder, under the Notes or under the Guarantees or
under any judgment or order.  As used herein the term “London Banking Day” shall
mean any day other than a Saturday or Sunday or a day on which commercial banks
are required or authorized by law to be closed in London, England.

 

26.                               NOVATION.

 

(a)                                 The Company may, upon not less than 30 days
written notice to each holder of Notes, novate its rights and obligations under
this Agreement and all Notes from itself to either the Guarantor or Amcor UK
Finance Limited (as applicable, the “Successor”), provided that, the Guarantor
or Amcor UK Finance Limited, as the case may be, shall be organized and existing
under the laws of Australia, the United States of America or any State or
political subdivision of either thereof (including, in the case of the United
States, the District of Columbia) or the laws of England and Wales at such
time.  Upon any such novation, the Successor shall assume all rights and
obligations of the Company under this Agreement and the Notes and such Successor
shall become the Company under and for all purposes this Agreement and the
Notes, and the Company shall be relieved and released of all such rights and
obligations.  Each holder of Notes agrees to execute and deliver such documents,
agreements or certificates as may reasonably be required by the Company and the
Successor to effect such novation, assumption and release; provided that, as a
condition precedent to any such novation:

 

(i)                                                  the Successor shall have
delivered to each holder of a Note an irrevocable and unconditional assumption
of this Agreement and the Notes reasonably satisfactory to the Required Holders,
and an undertaking of the Successor, on the request of any such holder, to
deliver to such holder, in the manner provided in Section 15, a new Note,
executed by Successor, with the Guarantee of the Guarantor affixed thereto;

 

57

--------------------------------------------------------------------------------



 

(ii)                                  the Guarantor shall have delivered to each
holder of a Note an unconditional affirmation by (i) the Guarantor of its
obligations under this Agreement and the Guarantees and (ii) each Subsidiary
Guarantor of its obligations under its Subsidiary Guarantee;

 

(iii)                               the Guarantor and the Successor shall have
delivered to each holder of a Note opinions reasonably satisfactory to the
Required Holders, and subject only to customary qualifications, conditions,
assumptions and limitations, of independent counsel of recognized standing,
relating to the matters contemplated hereby;

 

(iv)                              immediately after giving effect to such
assumption, no Default or Event of Default shall have occurred and be
continuing; and

 

(v)                                 immediately after giving effect to such
assumption, either

 

(x)                                 no additional amount would be payable under
Section 13 (assuming that the Successor then had to make a payment under the
Notes) and no prepayment right shall exist under Section 8.3, or

 

(y)                                 the Guarantor and the Successor shall have
effectively and irrevocably waived any right to prepay the Notes under
Section 8.3 that arises as a result of the Successor having the ability to make
payment of any such additional amount under Section 13 in the future pursuant to
any withholding tax requirement in existence at the time of such assumption in
the jurisdiction of the Successor.

 

(b)                                 In the event that such novation, assumption
and release shall result in any tax payable by, or any tax liability of, any
holder of a Note (whether local, state, federal or foreign) with respect to any
Note thereof (a “Relevant Note”) that would not have arisen but for such
novation, assumption or release (any such tax, the “Holder Tax Amount”), such
holder shall provide written notice thereof to the Obligors prior to the date of
such novation, assumption and release, with the relevant tax analysis set forth
in reasonable detail.  If any such notice is received by the Obligors prior to
the date of such novation, assumption and release, the Obligors at their
election shall either have (i) paid or indemnified such holder for such Holder
Tax Amount or (ii) provided that no Holder Tax Amount shall have become payable,
prepaid the Relevant Notes of such holder in whole (and not in part) at a price
equal to the unpaid principal amount of such Relevant Notes, together with
interest accrued thereon to the date of prepayment and the Make-Whole Amount
determined for the date of prepayment with respect to such principal amount.

 

(c)                                  The Guarantor shall at all times own,
directly or indirectly, 100% of the capital stock of any Successor.

 

(d)                                 Neither Obligor nor any other Person shall
be required to pay to any holder of a Note any form of consent or similar fee in
connection with the assumption by any Successor of the Company’s obligations
pursuant to this Section 26.

 

58

--------------------------------------------------------------------------------



 

27.                               PARENT GUARANTEE; OTHER PROVISIONS OF THIS
AGREEMENT APPLICABLE TO THE PARENT GUARANTOR.

 

27.1.                     Guarantee.

 

The Parent Guarantor hereby guarantees to each holder of any Note at any time
outstanding (a) the prompt payment in full, in Dollars, when due (whether at
stated maturity, by acceleration, by mandatory or optional prepayment or
otherwise) of the principal of, Make-Whole Amount and interest on the Notes
(including, without limitation, any post-petition interest and interest on any
overdue principal, Make-Whole Amount and to the extent permitted by applicable
law, on any overdue interest and on payment of additional amounts described in
Section 13) and all other amounts from time to time owing by the Company under
this Agreement and the Notes (including, without limitation, costs, expenses and
taxes in accordance with the terms hereof), and (b) the prompt performance and
observance by the Company and the Guarantor of all covenants, agreements and
conditions on its part to be performed and observed hereunder, in each case
strictly in accordance with the terms thereof (such payments and other
obligations being herein collectively called the “Parent Guaranteed
Obligations”).  The Parent Guarantor hereby further agrees that if the Company
or the Guarantor shall default in the payment or performance of any of the
Parent Guaranteed Obligations, the Parent Guarantor will (x) promptly pay or
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Parent Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration, by mandatory or optional prepayment or
otherwise) in accordance with the terms of such extension or renewal and (y) pay
to the holder of any Note such amounts, to the extent lawful, as shall be
sufficient to pay the costs and expenses of collection or of otherwise enforcing
any of such holder’s rights under this Agreement, including, without limitation,
reasonable counsel fees.

 

All obligations of the Parent Guarantor under Sections 27.1 and 27.2 shall
survive the transfer of any Note, and any obligations of the Parent Guarantor
under Sections 27.1 and 27.2 with respect to which the underlying obligation of
the Company or the Guarantor is expressly stated to survive the payment of any
Note shall also survive payment of such Note.

 

27.2.                     Obligations Unconditional.

 

(a)                                 The obligations of the Parent Guarantor
under Section 27.1 constitute a present and continuing guaranty of payment and
not collectibility and are absolute, unconditional and irrevocable, irrespective
of the value, genuineness, validity, regularity or enforceability of the
obligations of the Company and the Guarantor under this Agreement, the Notes or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any Guaranty of or security for any of the
Parent Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 27.2 that the obligations of the
Parent Guarantor hereunder shall be absolute, unconditional and irrevocable
under any and all circumstances.  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Parent Guarantor hereunder which
shall remain absolute, unconditional

 

59

--------------------------------------------------------------------------------



 

and irrevocable as described above:

 

(1)                                 any amendment or modification of any
provision of this Agreement (other than Section 27.1 or 27.2) or any of the
Notes or any assignment or transfer thereof, including without limitation the
renewal or extension of the time of payment of any of the Notes or the granting
of time in respect of such payment thereof, or of any furnishing or acceptance
of security or any additional guarantee or any release of any security or
guarantee so furnished or accepted for any of the Notes;

 

(2)                                 any waiver, consent, extension, granting of
time, forbearance, indulgence or other action or inaction under or in respect of
this Agreement, the Notes, the Guarantees or any Subsidiary Guarantee, or any
exercise or non-exercise of any right, remedy or power in respect hereof or
thereof;

 

(3)                                 any bankruptcy, receivership, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceedings with respect to the Company, the Guarantor or any other Person or
the properties or creditors of any of them;

 

(4)                                 the occurrence of any Default or Event of
Default under, or any invalidity or any unenforceability of, or any
misrepresentation, irregularity or other defect in, this Agreement, the Notes or
any other agreement;

 

(5)                                 any transfer of any assets to or from the
Company or the Guarantor, including without limitation any transfer or purported
transfer to the Company or the Guarantor from any Person, any invalidity,
illegality of, or inability to enforce, any such transfer or purported transfer,
any consolidation or merger of the Company or the Guarantor with or into any
Person, any change in the ownership of any shares of capital stock of the
Company or the Guarantor, or any change whatsoever in the objects, capital
structure, constitution or business of the Company or the Guarantor;

 

(6)                                 any default, failure or delay, willful or
otherwise, on the part of the Company, the Guarantor or any other Person to
perform or comply with, or the impossibility or illegality of performance by the
Company, the Guarantor or any other Person of, any term of this Agreement, the
Notes or any other agreement;

 

(7)                                 any suit or other action brought by, or any
judgment in favor of, any beneficiaries or creditors of, the Company, the
Guarantor or any other Person for any reason whatsoever, including without
limitation any suit or action in any way attacking or involving any issue,
matter or thing in respect of this Agreement, the Notes or any other agreement;

 

(8)                                 any lack or limitation of status or of
power, incapacity or disability of the Company, the Guarantor and any other
person providing a Guaranty of, or security for, any of the Parent Guaranteed
Obligations; or

 

(9)                                 any novation by the Company pursuant to
Section 26; or

 

60

--------------------------------------------------------------------------------



 

(10)                          any other thing, event, happening, matter,
circumstance or condition whatsoever, not in any way limited to the foregoing
(other than the indefeasible payment in full in cash of the Parent Guaranteed
Obligations).

 

(b)                                 The Parent Guarantor hereby unconditionally
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that any holder of a Note exhaust any right,
power or remedy against the Company or the Guarantor under this Agreement, the
Notes or the Guarantees of the Guarantor or any other agreement or instrument
referred to herein or therein (including, without limitation, marshalling of
assets), or against any other Person under any other Guaranty of, or security
for, any of the Parent Guaranteed Obligations.

 

(c)                                  In the event that the Parent Guarantor
shall at any time pay any amount on account of the Parent Guaranteed Obligations
or take any other action in performance of its obligations hereunder, the Parent
Guarantor shall not exercise any subrogation or other rights hereunder or under
the Notes and the Parent Guarantor hereby waives all rights it may have to
exercise any such subrogation or other rights, and all other remedies that it
may have against the Guarantor, the Company or any Subsidiary Guarantor, in
respect of any payment made hereunder unless and until the Parent Guaranteed
Obligations shall have been indefeasibly paid in full.  Prior to the payment in
full of the Parent Guaranteed Obligations, if any amount shall be paid to the
Parent Guarantor on account of any such subrogation rights or other remedy,
notwithstanding the waiver thereof, such amount shall be received in trust for
the benefit of the holders of the Notes and shall forthwith be paid to such
holders to be credited and applied upon the Parent Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.  The Parent
Guarantor agrees that its obligations under this Section 27 shall be
automatically reinstated if and to the extent that for any reason any payment
(including payment in full) by or on behalf of the Guarantor, the Company or any
Subsidiary Guarantor is rescinded or must be otherwise restored by any holder of
a Note, whether as a result of any proceedings in bankruptcy or reorganization
or otherwise, all as though such amount had not been paid.

 

(d)                                 If an event permitting the acceleration of
the maturity of the principal amount of the Notes shall at any time have
occurred and be continuing and such acceleration (and the effect thereof on the
Parent Guaranteed Obligations) shall at such time be prevented by reason of the
pendency against the Guarantor, the Company or any other Person (other than the
Parent Guarantor as to itself) of a case or proceeding under a bankruptcy or
insolvency law, the Parent Guarantor agrees that, for purposes of the guarantee
in this Section 27 and the Parent Guarantor’s obligations under this Agreement,
the maturity of the principal amount of the Notes shall be deemed to have been
accelerated (with a corresponding effect on the Guaranteed Obligations) with the
same effect as if the holders of the Notes had accelerated the same in
accordance with the terms of this Agreement, and the Parent Guarantor shall
forthwith pay such principal amount, any interest thereon, any Make-Whole
Amounts and any other amounts guaranteed hereunder without further notice or
demand.

 

(e)                                  The guarantee in Section 27.1 is a
continuing guarantee and shall apply to the Parent Guaranteed Obligations
whenever arising.  Each default in the payment or performance of any of the
Parent Guaranteed Obligations shall give rise to a separate claim and cause of
action hereunder, and separate claims or suits may be made and brought, as the
case may be, hereunder as

 

61

--------------------------------------------------------------------------------



 

each such default occurs.

 

27.3.                     Other Provisions of this Agreement Applicable to the
Parent Guarantor.

 

Each reference to an Obligor or the Guarantor in Section 12.1, Section 13,
Section 19, Section 25, Section 26 and Section 28.8 shall also be deemed to be a
reference to, and each such Section shall also be deemed to be applicable to,
the Parent Guarantor, mutatis mutandis.

 

27.4.                     Amendments.

 

This Section 27 may be amended, and the observance of any term thereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of the Parent Guarantor, both Obligors and the holder of each Note at
the time outstanding affected thereby.

 

28.                               MISCELLANEOUS.

 

28.1.                     Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

 

28.2.                     Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8 that notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

 

28.3.                     Matters Relating to Applicable GAAP.

 

(a)                                 If the Parent Guarantor and the Obligors
notify the holders of Notes that, in the Parent Guarantor’s reasonable opinion,
or if the Required Holders notify the Parent Guarantor and the Obligors that, in
the Required Holders’ reasonable opinion, as a result of changes in Applicable
GAAP after the date of this Agreement (“Subsequent Changes”), any of the
covenants contained in Sections 10.3 through 10.8, inclusive,  or any of the
defined terms used therein no longer apply as intended such that such covenants
are materially more or less restrictive to the Parent Guarantor and the Obligors
than as at the date of this Agreement, the Parent Guarantor and the Obligors and
the holders of Notes shall negotiate in good faith to reset

 

62

--------------------------------------------------------------------------------



 

or amend such covenants or defined terms so as to negate such Subsequent
Changes, or to establish alternative covenants or defined terms.  Until the
Parent Guarantor, the Obligors and the Required Holders so agree to reset, amend
or establish alternative covenants or defined terms, the covenants contained in
Sections 10.3 through 10.8, inclusive, together with the relevant defined terms,
shall continue to apply and compliance therewith shall be determined assuming
that the Subsequent Changes shall not have occurred (“Static GAAP”).  During any
period that compliance with any covenants shall be determined pursuant to Static
GAAP, the Parent Guarantor and the Obligors shall include relevant
reconciliations in reasonable detail between Applicable GAAP and Static GAAP
with respect to the applicable covenant compliance calculations contained in
each certificate of a Senior Financial Officer delivered pursuant to
Section 7.2(a) during such period.

 

(b)                                 For purposes of determining compliance with
the financial covenants contained in this Agreement, any election by the Parent
Guarantor or either Obligor to measure an item of financial liability using fair
value (as permitted by International Accounting Standard 39 or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

 

(c)                                  Subject to clause (d) below and
notwithstanding any other provision contained in this Agreement, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any treatment of any lease (or similar arrangement conveying
the right to use) as a Capital Lease where such lease (or similar arrangement)
would not have been required to be so treated under Applicable GAAP as in effect
on December 31, 2017, as a result of the effectiveness of the United States
Financial Accounting Standards Board Accounting Standards Codification 842 (or
any other United States Accounting Standards Codification having a similar
result or

 

effect) (and related interpretations) or as a result of the effectiveness of the
Australian Accounting Standards Board AAS 16 (Leases) (or any other Australian
Accounting Standard having a similar result or effect) (and related
interpretations) (the “Change in Lease Accounting Standard”).  The Parent
Guarantor and the Obligors shall include relevant reconciliations in reasonable
detail with respect to the Change in Lease Accounting Standard for the
applicable covenant compliance calculations contained in each certificate of a
Senior Financial Officer delivered pursuant to Section 7.2(a) between Applicable
GAAP in effect at such time and Applicable GAAP in effect as of December 31,
2017.

 

(d)                                 Notwithstanding clauses (a) or (c) above, if
at any time any Principal Facility Agreement shall include a provision giving
effect to or otherwise addressing the Change in Lease Accounting Standard that
shall result in any lease being treated as a Capital Lease (the “Relevant Lease
Treatment”), then the Company shall promptly provide notice thereof to the
holders of Notes, which notice shall refer specifically to this
Section 28.3(d) and set forth the relevant provision from such Principal
Facility Agreement, whereupon the Relevant Lease Treatment shall apply for all
purposes of this Agreement.

 

63

--------------------------------------------------------------------------------



 

28.4.                     Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

28.5.                     Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

28.6.                     Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument. 
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

28.7.                     Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law

 

principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.

 

28.8.                     Consent in Contemplation of Transfer.

 

Any consent made pursuant to Section 19.2 by a holder of Notes that has
transferred or has agreed to transfer its Note to either of the Obligors, any
Subsidiary or any Affiliate of either of the Obligors pursuant to an offer made
pursuant to clause (b) of the first sentence of Section 8.9 and has provided or
has agreed to provide such written consent in connection with such transfer
shall be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such transferring holder.

 

*    *    *    *    *

 

64

--------------------------------------------------------------------------------



 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company, the Guarantor and the Parent Guarantor.

 

 

Very truly yours,

 

 

 

AMCOR FINANCE (USA), INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

AMCOR LIMITED

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

The foregoing is hereby

agreed to as of the

date thereof.

 

[PURCHASERS]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

INFORMATION RELATING TO PURCHASERS

 

Name and Address of Purchaser

 

Series

 

Closing

 

Principal Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)                                All payments on account of the Notes shall be
made by wire transfer of immediately available funds to:

 

with sufficient information to identify the source and application of such
funds, including the PPN of the issue, interest rate, maturity date, interest
amount, principal amount and premium amount.

 

(2)                                All notices in respect of payments and
written confirmations of such electronic funds transfers:

 

(3)                                 Securities to be delivered to:

 

(4)                                 All other communications:

 

(5)                                 Tax Identification No.:

 

1

--------------------------------------------------------------------------------



 

SCHEDULE B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“A$” means lawful money of Australia.

 

“Affected Note” is defined in Section 8.3.

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Parent Guarantor or any Subsidiary or any corporation of which the Parent
Guarantor and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests. 
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Parent
Guarantor.

 

“Amcor Exchange Scheme” means the exchange of all issued and outstanding
ordinary shares of the Guarantor for ordinary shares of, or CHESS Depository
Instruments representing a beneficial interest in ordinary shares of, the Parent
Guarantor, with the Guarantor becoming a Wholly-Owned Subsidiary of the Parent
Guarantor, pursuant to a scheme of arrangement implemented in all material
respects in accordance with the Transaction Agreement.

 

“Amcor UK Finance Limited” means Amcor UK Finance plc, a private company
incorporated with limited liability under the laws of England and Wales.

 

“Amendment No. 2 Effective Date” means the “Effective Date” under and as defined
in Amendment No. 2 to this Agreement dated as of June 6, 2019.

 

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

 

“Applicable Taxing Authority” is defined in Section 5.9(b).

 

“Australia” means the Commonwealth of Australia.

 

“Applicable GAAP” means, with respect to (i) the Parent Guarantor and its
Subsidiaries on a consolidated basis, generally accepted accounting principles,
standards and practices as in effect from time to time in the United States of
America, and (ii) with respect to

 

1

--------------------------------------------------------------------------------



 

any Person other than the Parent Guarantor and its Subsidiaries on a
consolidated basis, generally accepted accounting principals (including any
applicable application of International Financial Reporting Standards) as in
effect from time to time in the jurisdiction under which such Person prepares
its books of account and financial records and statements.

 

“Australian Tax Act” means the Australian Income Tax Assessment Act of 1936 and
the Australian Income Tax Act Assessment Act of 1997, each as in effect on the
date hereof.

 

“Bemis” means Bemis Company, Inc., a Missouri corporation and, following the
consummation of the Bemis Merger, a Wholly-Owned Subsidiary of the Parent
Guarantor.

 

“Bemis Merger” means the merger of Merger Sub with and into Bemis, with Bemis
surviving the merger as a Wholly-Owned Subsidiary of the Parent Guarantor,
pursuant to and in all material respects in accordance with the Transaction
Agreement.

 

“Blocked Person” means (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC (an “OFAC Listed
Person”), (ii) an agent, department, or instrumentality of, or a Person that is
a Subsidiary of, controlled by or acting on behalf of, directly or indirectly,
(x) any OFAC Listed Person or (y) any Person, entity, organization, foreign
country or regime that is subject to any OFAC Sanctions Program, or (iii) a
Person that is otherwise blocked pursuant to, subject to sanctions under or
engaged in any activity in violation of other applicable U.S. Economic
Sanctions.

 

“Business Day” means (a) for the purposes of Section 8.10 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City or Melbourne, Australia are required or
authorized to be closed.

 

“Calculation Period” means the period of four consecutive fiscal quarters of the
Parent Guarantor most recently ended.

 

“Capital Lease” means, at any time, a lease that is required to be classified
and accounted for as a capital lease or financing lease on a balance sheet under
Applicable GAAP.

 

“Change in Noteholder Sanctions Laws” means any amendment to, or change after
June 28, 2013 in, Noteholder Sanctions Laws, or any amendment to or change after
June 28, 2013 in the official administration, interpretation or application of
Noteholder Sanctions Laws.

 

“Change of Control” shall be deemed to have occurred at any time that (a) on or
prior to the Amendment No. 2 Effective Date (i) any Person has obtained Control
of the Guarantor, (ii) there has been a change of Control of the Guarantor or
(iii) the Guarantor has become a Subsidiary of any Person and (b) after the
Amendment No. 2 Effective Date, any Person or group (within the meaning of the
United States Securities Exchange Act of 1934 and the rules of the SEC
thereunder) acquires ownership, directly or indirectly, beneficially or of

 

2

--------------------------------------------------------------------------------



 

record, of Equity Interests in the Parent Guarantor representing more than 40%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in the Parent Guarantor.

 

“CISADA” means the Comprehensive Iran Sanctions Accountability and Divestment
Act as in effect from time to time.

 

“Closing” is defined in Section 3.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

 

“Combination Transactions” means, collectively, the Amcor Exchange Scheme and
the Bemis Merger.

 

“Company” means Amcor Finance (USA), Inc., a Delaware corporation, or any
successor thereto that shall have become such in the manner prescribed in
Section 10.2 or Section 26.

 

“Confidential Information” is defined in Section 22.

 

“Consolidated Tangible Assets” means, as of any time, the aggregate value of the
assets of the Parent Guarantor and its Subsidiaries (other than intangible
assets, goodwill and deferred tax benefits) as of such time after deducting the
aggregate value of all Project Assets, all as determined on a consolidated basis
in accordance with Applicable GAAP.

 

“Control” has the meaning set forth in section 50AA of the Corporations Law.

 

“Controlled Entity” means (i) any Subsidiary of the Parent Guarantor and
(ii) any Affiliate of the Parent Guarantor or any Subsidiary which Affiliate is
Controlled by the Parent Guarantor or such Subsidiary.  As used in this
definition “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
and  “Controlled” has the meaning correlative thereto.

 

“Corporations Law” means the Corporations Act 2001 of Australia as in effect
from time to time.

 

“Credit Facility” means any credit facility evidenced by a Principal Facility
Agreement and any other credit facility, indenture, purchase, credit or similar
agreement to which the Parent Guarantor is or becomes a party or is or becomes
bound and pursuant to which debt for borrowed money shall be incurred.

 

“Deed of Cross Guarantee” means that certain Deed of Cross Guarantee dated 16
June 1992, as amended from time to time, entered into by the Guarantor and
certain of its Subsidiaries for purpose of Class Order 98/1418 (as amended)
dated 13 August 1998 made by

 

3

--------------------------------------------------------------------------------



 

the Australian Securities and Investments Commission pursuant to subsection
341(1) of the Corporations Law.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means, with respect to any Note, that rate of interest that is
the greater of (i) 2.00% per annum above the rate of interest stated in
clause (a) of the first paragraph of such Note (together with any Increased
Interest from time to time) or (ii) 2.00% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. in New York, New York as its “base” or
“prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Disposition” is defined in Section 10.8.

 

“Dollar” or “U.S.$” means lawful money of the United States of America.

 

“EBITDA” means, with respect to any period, the profit on ordinary activities
before taxation, borrowing costs, amortization or impairment of intangible
assets and depreciation of tangible assets of the Parent Guarantor and its
Subsidiaries for such period, (a) plus, without duplication, to the extent
deducted in the determination of the foregoing, (i) the amount of any one-time
transaction costs (including compensation and acquisition costs) incurred in
connection with the Combination Transactions for such period, in an aggregate
amount not to exceed $190,000,000 after the Amendment No. 2 Effective Date or
(ii) any extraordinary, non-recurring or unusual non-cash charges or expenses
for such period, and (b) minus, to the extent included in the determination of
the foregoing, any extraordinary, non-recurring or unusual non-cash gains for
such period, all as determined on a consolidated basis in accordance with
Applicable GAAP.

 

For purposes of calculating EBITDA with respect to any period for purposes of
Sections 10.5 and 10.6, EBITDA shall be adjusted on a pro forma basis to take
into account the effects of any acquisitions or disposals made during the
applicable period.  The pro forma adjustments will be made on the basis of the
historical EBITDA of the company or business acquired or disposed of in such
period.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or

 

4

--------------------------------------------------------------------------------



 

other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that, prior to the conversion thereof, debt securities
convertible into Equity Interests shall not constitute Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Parent Guarantor or either
Obligor under section 414 of the Code.

 

“Event of Default” is defined in Section 11.

 

“Excluded Tax” means, with respect to any holder of a Note, any Tax imposed by
any jurisdiction on the net income of such holder as a consequence of such
holder being a resident of or organized or doing business in that jurisdiction
(but not any Tax which is imposed as a result of such holder being considered a
resident of or organized or doing business in that jurisdiction solely as a
result of such holder holding a Note with the benefit of a Guarantee or being a
party to this Agreement or any transaction contemplated by this Agreement).

 

“First Closing Date” is defined in Section 3.

 

“Fitch” means Fitch, Inc., together with any relevant local affiliates thereof
and any successor to any of the foregoing.

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent Guarantor, either Obligor or any
Subsidiary primarily for the benefit of employees residing outside the United
States of America of the Parent Guarantor, such Obligor or such Subsidiary which
plan, fund or other similar program provides for retirement income for such
employees, results in a deferral of income for such employees in contemplation
of retirement or provides for payments to be made to such employees upon
termination of employment, and which plan is not subject to ERISA or the Code.

 

“Governmental Authority” means

 

(a)                                 the government of

 

(i)                                     Australia, the United States of America
or any State or other political subdivision of either thereof, or

 

(ii)                                  any other jurisdiction in which the Parent
Guarantor or any Subsidiary conducts all or any part of its business, or which
asserts jurisdiction over any properties of the Parent Guarantor or any
Subsidiary, or

 

5

--------------------------------------------------------------------------------



 

(b)                                 any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government.

 

“Guarantee” is defined in Section 1.

 

“Guarantor” means Amcor Limited (ABN 62 000 017 372), a company incorporated
under the laws of the State of New South Wales, Commonwealth of Australia, or
any successor thereto that shall have become such in the manner prescribed in
Section 10.2.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other financial or payment obligation of any other
Person in any manner, whether directly or indirectly, including (without
limitation) obligations incurred through an agreement, contingent or otherwise,
by such Person:

 

(a)                                 to purchase such indebtedness or obligation
or any property constituting security therefor;

 

(b)                                 to advance or supply funds (i) for the
purchase or payment of such indebtedness or obligation, or (ii) to maintain any
working capital or other balance sheet condition or any income statement
condition of any other Person or otherwise to advance or make available funds
for the purchase or payment of such indebtedness or obligation;

 

(c)                                  to lease properties or to purchase
properties or services primarily for the purpose of assuring the owner of such
indebtedness or obligation of the ability of any other Person to make payment of
the indebtedness or obligation; or

 

(d)                                 otherwise to assure the owner of such
indebtedness or obligation against loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that pose a hazard to health or safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 15.1.

 

“Increased Interest” is defined in Section 9.8(b).

 

6

--------------------------------------------------------------------------------



 

“Indebtedness” with respect to any Person means, at any time, without
duplication,

 

(a)                                 its liabilities for borrowed money and its
redemption obligations in respect of mandatorily redeemable Preferred Stock;

 

(b)                                 its liabilities for the deferred purchase
price of property acquired by such Person (excluding accounts payable arising in
the ordinary course of business but including all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

 

(c)                                  all liabilities appearing on its balance
sheet in accordance with Applicable GAAP in respect of Capital Leases;

 

(d)                                 all liabilities for borrowed money secured
by any Lien with respect to any property owned by such Person (whether or not it
has assumed or otherwise become liable for such liabilities);

 

(e)                                  all its liabilities in respect of letters
of credit or instruments serving a similar function issued or accepted for its
account by banks and other financial institutions (whether or not representing
obligations for borrowed money);

 

(f)                                   Swaps of such Person; and

 

(g)                                  any Guaranty of such Person with respect to
liabilities of a type described in any of clauses (a) through (f) hereof.

 

Indebtedness (x) of any Person shall include all obligations of such Person of
the character described in clauses (a) through (g) to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under Applicable GAAP and (y) of the
Guarantor or of any Subsidiary shall be deemed not to include any obligation of
the Guarantor or such Subsidiary under the Deed of Cross Guarantee; provided,
that, Indebtedness under the Deed of Cross Guarantee of any Subsidiary shall be
excluded from the definition of Indebtedness for purposes of Section 10.4 only
if the obligations under the Notes or the Guarantees shall have the benefit of
the Deed of Cross Guarantee.

 

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

 

“Investment Grade” means (a) in the case of Moody’s, a rating of “Baa3” (or its
equivalent under any successor rating category of Moody’s); (b) in the case of
Standard & Poor’s, a rating of “BBB-” (or its equivalent under any successor
rating category of Standard &

 

7

--------------------------------------------------------------------------------



 

Poor’s); and (c) in the case of Fitch, a rating of “BBB-” (or its equivalent
under any successor rating category of Fitch).

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than title retention agreements
entered into with a vendor on normal commercial terms in the ordinary course of
business) or Capital Lease, upon or with respect to any property or asset of
such Person (including in the case of stock, stockholder agreements, voting
trust agreements and all similar arrangements).

 

“Limited Recourse Indebtedness” means Indebtedness incurred by the Parent
Guarantor or any Subsidiary to finance the creation or development of a Project
or proposed Project of the Parent Guarantor or such Subsidiary on terms that:

 

(a)                                 the person (the “Relevant Person”) in whose
favour such Indebtedness is incurred does not have any right to enforce its
rights or remedies (including for any breach of any representation or warranty
or obligation) against the Parent Guarantor or such Subsidiary, as applicable,
or against the Project Assets of the Parent Guarantor or such Subsidiary, as
applicable, in each case, except for the purpose of enforcing a Lien which only
extends to the Project Assets and only to the extent of the lesser of the value
of the Project Assets of the Parent Guarantor or such Subsidiary, as applicable,
encumbered by such Lien and the amount secured by such Lien; and

 

(b)                                 the Relevant Person is not permitted or
entitled:

 

(i)                                     except as and to the extent permitted in
(a) above, to enforce any right or remedy against, or demand payment or
repayment of any amount from, the Parent Guarantor or any Subsidiary (including
for breach of any representation or warranty or obligation); or

 

(ii)                                  except and to the extent permitted in
(a) above, to take any proceedings against the Parent Guarantor or any
Subsidiary; or

 

(iii)                               to apply to wind up, or prove in the winding
up of, the Parent Guarantor or any Subsidiary, so that the Relevant Person’s
only right of recourse in respect of such Indebtedness or such Lien is to the
Project Assets encumbered by such Lien.

 

“Make-Whole Amount” is defined in Section 8.10.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Parent Guarantor
and its Subsidiaries taken as a whole.

 

8

--------------------------------------------------------------------------------



 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or operations of the Parent Guarantor and its Subsidiaries taken as a
whole, or (b) the ability of (i) the Company to perform its obligations under
this Agreement or the Notes or (ii) the Guarantor to perform its obligations
under this Agreement or the Guarantees or (iii) the Parent Guarantor to perform
its obligations under this Agreement, or (c) the validity or enforceability of
this Agreement, the Notes, the Guarantees or any Subsidiary Guarantee.

 

“Material Subsidiary” means, as of any date, any Subsidiary Guarantor and any
Subsidiary (other than any Project Subsidiary) that (i) accounts for greater
than 5% of the consolidated total assets of the Parent Guarantor and its
Subsidiaries as of such date, determined in accordance with Applicable GAAP, or
(ii) accounted for greater than 5% of the consolidated revenues of the Parent
Guarantor and its Subsidiaries for the immediately preceding financial year of
the Parent Guarantor, determined in accordance with Applicable GAAP.

 

“Merger Sub” means Arctic Corp., a Missouri corporation and a Wholly-Owned
Subsidiary of the Parent Guarantor.

 

“Memorandum” is defined in Section 5.3.

 

“Moody’s” means Moody’s Investors Service, a subsidiary of Moody’s Corporation,
together with any relevant local affiliates thereof and any successor to any of
the foregoing.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Net Interest Expense” means, with respect to any period, the aggregate
borrowing costs of the Parent Guarantor and its Subsidiaries less (a) the
aggregate consolidated interest income received by the Parent Guarantor and its
Subsidiaries, (b) the interest component of the post employment benefit costs of
the Parent Guarantor and its Subsidiaries that are classified as borrowing costs
and (c) any discounting of the long term provisions of the Parent Guarantor and
its Subsidiaries that are recognised as borrowing costs, in each case as
disclosed in the Parent Guarantor’s audited annual consolidated financial
statements or quarterly unaudited consolidated financial statements for such
period or, if such amounts are not expressly disclosed in such financial
statements, as certified by a Senior Financial Officer of the Parent Guarantor
to each holder of Notes, all as determined on a consolidated basis in accordance
with Applicable GAAP.

 

For purposes of calculating Net Interest Expense with respect to any period for
purposes of Section 10.6, Net Interest Expense shall be adjusted on a pro forma
basis to take into account the effects of any acquisitions or disposals made
during the applicable period.  The pro forma adjustments will be made on the
basis of the historical Net Interest Expense of the company or business acquired
or disposed of in such period.

 

9

--------------------------------------------------------------------------------



 

“Non-Obligor Finance Subsidiary” means a Wholly-Owned Subsidiary of the Parent
Guarantor, other than the Guarantor, the Company and Amcor UK Finance Limited,
which is used exclusively to raise capital to be used in the business of, and to
undertake financing activities on behalf of, the Parent Guarantor and its
Subsidiaries and which has no assets other than those consistent with such
Subsidiary’s business as described above.

 

“Noteholder Sanctions Laws” is defined in Section 10.10(a).

 

“Noteholder Sanctions Violations” is defined in Section 10.10(a).

 

“Notes” is defined in Section 1.

 

“Obligors” is defined in the first paragraph of this Agreement.

 

“OFAC” means the Office of Foreign Assets Control, United States Department of
the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
as of June 28, 2013 may be found at
http://www.treasury.gov/resource-center/sanctions/programs/pages/programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer or any director of the Parent Guarantor, the Guarantor or the
Company, as the context requires, whose responsibilities extend to the subject
matter of such certificate.

 

“Parent Guaranteed Obligations” is defined in Section 27.1(b).

 

“Parent Guarantor” means Amcor plc, a company organized under the laws of the
Bailiwick of Jersey, and any successor thereto that shall have become such in
the manner prescribed in Section 10.2.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Parent Guarantor, either Obligor or any
ERISA Affiliate or with respect to which the Parent Guarantor, either Obligor or
any ERISA Affiliate may have any liability.

 

10

--------------------------------------------------------------------------------



 

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

 

“Principal Facility Agreement” means each of the (a) Three-Year Syndicated
Facility Agreement, dated as of April 30, 2019, by and among the Obligors, Amcor
UK Finance Limited, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and Foreign Administrative Agent (the “Three-Year
Syndicated Facility Agreement”), (b) that certain Four-Year Syndicated Facility
Agreement, dated as of April 30, 2019, by and among the Obligors, Amcor UK
Finance Limited, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent and as Foreign Administrative Agent (the “Four-Year
Syndicated Facility Agreement”), (c) that certain Five-Year Syndicated Facility
Agreement, dated as of April 30, 2019 (the “Five-Year Syndicated Facility
Agreement”), by and among the Obligors, Amcor UK Finance Limited, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and J.P.
Morgan AG, as Foreign Administrative Agent, (d) that certain Term Syndicated
Facility Agreement, dated as of April 30, 2019, by and among the Obligors, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Term Syndicated Facility Agreement”, and together with the Three-Year
Syndicated Facility Agreement, the Four-Year Syndicated Facility Agreement and
the Five-Year Syndicated Facility Agreement, each, a “Multi-Year Facility
Agreement”) and (e) 364-Day Syndicated Facility Agreement (the “364-Day Facility
Agreement”) dated as of April 5, 2019, by and among the Obligors, Amcor UK
Finance Limited the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, together with any agreement renewing, refinancing,
refunding or replacing any of the Multi-Year Facility Agreements or the 364-Day
Facility Agreement, and as any of the Multi-Year Facility Agreements or the
364-Day Facility Agreement may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Project” means any project or development undertaken or proposed to be
undertaken by the Parent Guarantor or any Subsidiary involving (a) the
acquisition of assets or property, (b) the development of assets or property for
exploitation or (c) the acquisition and development of assets or property for
exploitation.

 

“Project Assets” means:

 

(a)           any asset or property of the Parent Guarantor or any Subsidiary
relating to the creation or development of a Project or proposed Project of the
Parent Guarantor or such Subsidiary, as applicable, including any assets or
property of the Parent Guarantor or such Subsidiary, as applicable, derived
from, produced by or related to such Project; and

 

(b)           any fully paid shares or equity interests in any interests in any
Subsidiary which are held by the immediate holding entity of such Subsidiary,
provided that (i) such Subsidiary is a Project Subsidiary and (ii) there is no
recourse to the immediate holding entity other than to those fully paid shares
or equity interests and the rights and proceeds in respect of those shares or
equity interests.

 

11

--------------------------------------------------------------------------------



 

“Project Subsidiary” means any Subsidiary (other than the Guarantor, the Company
and any Subsidiary Guarantor) that carries on no business other than the
business of a Project or a proposed Project.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” means a Prohibited Transaction Exemption issued by the Department of
Labor.

 

“Purchaser” is defined in the first paragraph of this Agreement.

 

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

 

“Rating Agency” means Moody’s, Standard & Poor’s or Fitch.

 

“Rating Event” means, and shall be deemed to have occurred on any date on which
(a) (i) if only one Rating Agency provides a rating with respect to the Notes,
such rating is below Investment Grade, (ii) if two Rating Agencies provide a
rating with respect to the Notes, either of such rating is below Investment
Grade or (iii) if three Rating Agencies provide a rating with respect to the
Notes, any two of such ratings are below Investment Grade or (b) the Notes are
not rated by at least one Rating Agency.

 

“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Parent Guarantor, either Obligor or any of their respective Affiliates).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Parent Guarantor, the Guarantor or the Company, as the context requires,
with responsibility for the administration of the relevant portion of this
agreement.

 

“Second Closing Date” is defined in Section 3.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time.

 

“Senior Financial Officer” means the Chief Financial Officer or Treasurer of the
Parent Guarantor, the Company or the Guarantor, as the context requires.

 

“Series A Notes” is defined in Section 1.

 

“Series B Notes” is defined in Section 1.

 

“Series C Notes” is defined in Section 1.

 

12

--------------------------------------------------------------------------------



 

“Standard & Poor’s” means Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., together with any relevant local affiliates thereof
and any successor to any of the foregoing.

 

“Subordinated Debt Allowance” means, on any date, any Indebtedness of the Parent
Guarantor, either Obligor or a Subsidiary Guarantor satisfying each of the
following conditions:

 

(a)           such Indebtedness shall be and remain unsecured Indebtedness of
the Parent Guarantor, such Obligor or Subsidiary Guarantor;

 

(b)           such Indebtedness shall be junior and subordinate to the
obligations of the Parent Guarantor, such Obligor or Subsidiary Guarantor, as
applicable, under this Agreement, the Guarantees, the Notes and the Subsidiary
Guarantees, as applicable; and

 

(c)           the Required Holders shall have reviewed the terms of such
Indebtedness and approved its exclusion from the calculation of Total Net
Indebtedness.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership or joint venture can and does ordinarily
take major business actions without the prior approval of such Person or one or
more of its Subsidiaries).  Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Parent
Guarantor.

 

“Subsidiary Guarantee” means a guarantee of a Subsidiary Guarantor of the
obligations of the Company under this Agreement and the Notes, substantially in
the form of Exhibit 4.11.

 

“Subsidiary Guarantor” means (i) Amcor UK Finance Limited and (ii) any
Subsidiary that has executed and delivered a Subsidiary Guarantee pursuant to
Section 9.7 (and, in the case of either (i) or (ii), that has not been released
from such Subsidiary Guarantee in accordance with Section 9.7(c)).

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency.  For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended financial half-year of such Person, based on the
assumption that such Swap had terminated at the end of such financial half-year,

 

13

--------------------------------------------------------------------------------



 

and in making such determination, if any agreement relating to such Swap
provides for the netting of amounts payable by and to such Person thereunder or
if any such agreement provides for the simultaneous payment of amounts by and to
such Person, then in each such case, the amount of such obligation shall be the
net amount so determined.

 

“Tax” is defined in Section 5.9(b).

 

“Tax Event” means any amendment to or change in, after the date of this
Agreement, the laws, regulations or published tax rulings (including tax
treaties and regulations with respect to such treaties) of any Applicable Taxing
Authority, or any amendment to or change after the First Closing Date in the
official administration, interpretation or application of such laws,
regulations, or rulings.

 

“Total Net Indebtedness” means, as of any date, (i) (x) the outstanding
interest-bearing liabilities of the Parent Guarantor and its Subsidiaries as
disclosed in the Parent Guarantor’s most recently delivered annual audited
consolidated financial statements or quarterly unaudited consolidated financial
statements pursuant to Section 7.1(a) or 7.1(b) but, for the avoidance of doubt,
excluding retirement and other employee benefit obligations and “Other Financial
Liabilities” as disclosed in such financial statements, plus (y) increases
and/or decreases in such interest-bearing liabilities since the date of such
financial statements, plus (ii) without duplication, any Guaranties of the
Parent Guarantor and its Subsidiaries outstanding on such date, minus (iii) cash
and cash equivalents of the Parent Guarantor and its Subsidiaries (including
short term deposits held with financial institutions), all as determined on a
consolidated basis in accordance with Applicable GAAP and adjusted to exclude
any Indebtedness falling within the Subordinated Debt Allowance.

 

“Transaction Agreement” means the Transaction Agreement dated as of August 6,
2018, by and among the Guarantor, the Parent Guarantor, Merger Sub and Bemis,
together with the exhibits thereto, the ‘Scheme’ (as defined therein)
implemented pursuant thereto and the ‘Deed Poll’ (as defined therein) entered in
connection therewith.

 

“U.S. Economic Sanctions” means United States economic sanctions, including but
not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, CISADA or any similar law or regulation with respect to
Iran, the Sudan Accountability and Divestment Act, any OFAC Sanctions Program,
or any economic sanctions regulations administered and enforced by the United
States and any enabling legislation or executive order relating to any of the
foregoing.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Wholly-Owned Subsidiary” means, at any time, a Subsidiary, one hundred percent
(100%) of all the equity interests (other than directors’ qualifying shares) and
voting

 

14

--------------------------------------------------------------------------------



 

interests of which are owned by the Parent Guarantor or any one or more of the
Parent Guarantor’s other Wholly-Owned Subsidiaries at such time.

 

15

--------------------------------------------------------------------------------



 

EXHIBIT 1-A

 

[FORM OF SERIES A NOTE]

 

AMCOR FINANCE (USA), INC.

 

5.38% SERIES A GUARANTEED SENIOR NOTE DUE 2016

 

No. A-[     ]

[Date]

U.S.$[       ]

PPN: 02343* AA0

 

FOR VALUE RECEIVED, the undersigned, AMCOR FINANCE (USA), INC., a Delaware
corporation (herein called the “Company”), hereby promises to pay to [     ], or
registered assigns, the principal sum of [              ] DOLLARS (or so much
thereof as shall not have been prepaid) on December 15, 2016, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 5.38% per annum from the date hereof,
payable semiannually, on the 15th day of June and December in each year,
commencing with June 15, 2010, until the principal hereof shall have become due
and payable, and (b) to the extent permitted by law, on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note and
Guarantee Agreement referred to below), payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand), at a rate per annum
from time to time equal to the greater of (i) 7.38% or (ii) 2.00% over the rate
of interest publicly announced by JPMorgan Chase Bank, N.A. from time to time in
New York, New York as its “base” or “prime” rate.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note and Guarantee Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note and Guarantee Agreement dated as of December 15, 2009 (as
from time to time amended, the “Note and Guarantee Agreement”), between the
Company, AMCOR Limited (ABN 62 000 017 372), a company incorporated under the
laws of the State of New South Wales, Commonwealth of Australia (the
“Guarantor”), and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to be bound by the provisions set forth in the Note
and Guarantee Agreement expressed to be, or that otherwise are, applicable to
holders of Notes and (ii) made the representations set forth in Section 6 of the
Note and Guarantee Agreement.

 

Payment of the principal of, interest on and Make-Whole Amount with respect to
this Note has been guaranteed by the Guarantor in accordance with the terms of
the Note and

 

--------------------------------------------------------------------------------



 

Guarantee Agreement and by each Subsidiary Guarantor in accordance with the
terms of its Subsidiary Guarantee.

 

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

 

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

 

If an Event of Default, as defined in the Note and Guarantee Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note and Guarantee
Agreement.

 

This Note shall be construed and enforced in accordance with the laws of the
State of New York.

 

 

AMCOR FINANCE (USA), INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------



 

EXHIBIT 1-B

 

[FORM OF SERIES B NOTE]

 

AMCOR FINANCE (USA), INC.

 

5.69% SERIES B GUARANTEED SENIOR NOTE DUE 2018

 

No. B-[     ]

[Date]

U.S.$[       ]

PPN: 02343* AB8

 

FOR VALUE RECEIVED, the undersigned, AMCOR FINANCE (USA), INC., a Delaware
corporation (herein called the “Company”), hereby promises to pay to [     ], or
registered assigns, the principal sum of [              ] DOLLARS (or so much
thereof as shall not have been prepaid) on December 15, 2018, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 5.69% per annum from the date hereof,
payable semiannually, on the 15th day of June and December in each year,
commencing with June 15, 2010, until the principal hereof shall have become due
and payable, and (b) to the extent permitted by law, on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note and
Guarantee Agreement referred to below), payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand), at a rate per annum
from time to time equal to the greater of (i) 7.69% or (ii) 2.00% over the rate
of interest publicly announced by JPMorgan Chase Bank, N.A. from time to time in
New York, New York as its “base” or “prime” rate.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note and Guarantee Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note and Guarantee Agreement dated as of December 15, 2009 (as
from time to time amended, the “Note and Guarantee Agreement”), between the
Company, AMCOR Limited (ABN 62 000 017 372), a company incorporated under the
laws of the State of New South Wales, Commonwealth of Australia (the
“Guarantor”), and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to be bound by the provisions set forth in the Note
and Guarantee Agreement expressed to be, or that otherwise are, applicable to
holders of Notes and (ii) made the representations set forth in Section 6 of the
Note and Guarantee Agreement.

 

Payment of the principal of, interest on and Make-Whole Amount with respect to
this Note has been guaranteed by the Guarantor in accordance with the terms of
the Note and

 

--------------------------------------------------------------------------------



 

Guarantee Agreement and by each Subsidiary Guarantor in accordance with the
terms of its Subsidiary Guarantee.

 

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

 

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

 

If an Event of Default, as defined in the Note and Guarantee Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note and Guarantee
Agreement.

 

This Note shall be construed and enforced in accordance with the laws of the
State of New York.

 

 

AMCOR FINANCE (USA), INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------



 

EXHIBIT 1-C

 

[FORM OF SERIES C NOTE]

 

AMCOR FINANCE (USA), INC.

 

5.95% SERIES C GUARANTEED SENIOR NOTE DUE 2021

 

No. C-[     ]

[Date]

U.S.$[       ]

PPN: 02343* AC6

 

FOR VALUE RECEIVED, the undersigned, AMCOR FINANCE (USA), INC., a Delaware
corporation (herein called the “Company”), hereby promises to pay to [     ], or
registered assigns, the principal sum of [              ] DOLLARS (or so much
thereof as shall not have been prepaid) on December 15, 2021, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 5.95% per annum from the date hereof,
payable semiannually, on the 15th day of June and December in each year,
commencing with June 15, 2010, until the principal hereof shall have become due
and payable, and (b) to the extent permitted by law, on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note and
Guarantee Agreement referred to below), payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand), at a rate per annum
from time to time equal to the greater of (i) 7.95% or (ii) 2.00% over the rate
of interest publicly announced by JPMorgan Chase Bank, N.A. from time to time in
New York, New York as its “base” or “prime” rate.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note and Guarantee Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note and Guarantee Agreement dated as of December 15, 2009 (as
amended pursuant to Amendment No. 1 dated as of June 28, 2013 and as amended
pursuant to Amendment No. 2 dated as of June 6, 2019, and as from time to time
further amended, the “Note and Guarantee Agreement”), between the Company, AMCOR
Limited (ABN 62 000 017 372), a company incorporated under the laws of the State
of New South Wales, Commonwealth of Australia (the “Guarantor”), Amcor plc, a
company organized under the laws of the Bailiwick of Jersey (the “Parent
Guarantor”), and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to be bound by the provisions set forth in the Note
and Guarantee Agreement expressed to be, or that otherwise are, applicable to
holders of Notes and (ii) made the representations set forth in Section 6 of the
Note and Guarantee Agreement.

 

--------------------------------------------------------------------------------



 

Payment of the principal of, interest on and Make-Whole Amount with respect to
this Note has been guaranteed by the Guarantor and the Parent Guarantor in
accordance with the terms of the Note and Guarantee Agreement and by each
Subsidiary Guarantor in accordance with the terms of its Subsidiary Guarantee.

 

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee.  Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

 

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

 

If an Event of Default, as defined in the Note and Guarantee Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note and Guarantee
Agreement.

 

This Note shall be construed and enforced in accordance with the laws of the
State of New York.

 

 

AMCOR FINANCE (USA), INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------



 

EXHIBIT 2

 

[FORM OF GUARANTEE]

 

GUARANTEE

 

For value received, the undersigned hereby absolutely, unconditionally and
irrevocably guarantees to the holder of the foregoing Note the due and punctual
payment of the principal of and Make-Whole Amount, if any, and interest on said
Note, as more fully provided in the Note and Guarantee Agreement referred to in
said Note.

 

 

AMCOR LIMITED

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

EXHIBIT 4.11

 

FORM OF SUBSIDIARY GUARANTEE

 

GUARANTEE dated as of             , in favor of each person who is from time to
time a holder of one or more of any of the Series A Guaranteed Senior Notes due
2016 to be issued in an aggregate principal amount of U.S.$275,000,000, Series B
Guaranteed Senior Notes due 2018 to be issued in an aggregate principal amount
of U.S.$300,000,000 and Series C Guaranteed Senior Notes due 2021 to be issued
in an aggregate principal amount of U.S.$275,000,000 (all of the preceding notes
of all series, together with all notes delivered in substitution or exchange for
any thereof, the “Notes”), issued by Amcor Finance (USA), Inc., a Delaware
corporation (the “Company”), pursuant to the Note and Guarantee Agreement dated
as of December 15, 2009 (as amended, modified or supplemented from time to time,
the “Note and Guarantee Agreement”) between the Company, AMCOR Limited (ABN 62
000 017 372), a company incorporated under the laws of the State of New South
Wales, Commonwealth of Australia, and Amcor plc, a company organized under the
laws of the Bailiwick of Jersey (the “Parent Guarantor”), and each of the
Purchasers listed in Schedule A to the Note and Guarantee Agreement.

 

Section 1.  Definitions.  Except as otherwise provided herein, terms defined in
the Note and Guarantee Agreement are used herein as defined therein.

 

Section 2.  The Guarantee.

 

2.01  The Guarantee.  The Company will use the proceeds from the sale of the
Notes to repay indebtedness and for general corporate purposes of the group of
Persons comprised of the Guarantor and its Subsidiaries, and the undersigned
(individually, a “Subsidiary Guarantor,” and collectively, the “Subsidiary
Guarantors”) are Subsidiaries of the Parent Guarantor.  For such valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Subsidiary Guarantor hereby jointly and severally guarantees to each holder of a
Note (each, a “holder”) the prompt (a) payment in full, in Dollars, when due
(whether at stated maturity, by acceleration, by optional prepayment or
otherwise) of the principal of, Make-Whole Amounts (if any), and interest on the
Notes (including, without limitation, post-petition interest and interest on any
overdue principal, Make-Whole Amount and, to the extent permitted by applicable
law, on any overdue interest) and all other amounts from time to time owing by
the Company under the Note and Guarantee Agreement or the Notes (including,
without limitation, costs, expenses and taxes) and (b) performance and
observance by the Company of all covenants, agreements and conditions on its
part to be performed and observed under the Note and Guarantee Agreement, in
each case strictly in accordance with the terms thereof (such payment and other
obligations being referred to herein collectively as the “Guaranteed
Obligations”).  Each Subsidiary Guarantor hereby further agrees that if the
Company shall default in the payment (whether at stated maturity, by
acceleration, by optional prepayment or otherwise) or performance of any of the
Guaranteed Obligations, such Subsidiary Guarantor will (x) promptly pay the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by

 

1

--------------------------------------------------------------------------------



 

acceleration, by optional prepayment or otherwise) in accordance with the terms
of such extension or renewal and (y) pay to any holder such amounts, to the
extent lawful, as shall be sufficient to pay the reasonable out-of-pocket costs
and expenses of collection or of otherwise enforcing any of such holder’s rights
under the Note and Guarantee Agreement, including, without limitation,
reasonable counsel fees.

 

All obligations of each Subsidiary Guarantor under this Section 2.01 shall
survive the transfer of any Note and any obligations of the Subsidiary Guarantor
under this Section 2.01 relating to obligations of the Company under the Note
and Guarantee Agreement that are expressly stated to survive the payment of any
Note shall also survive the payment of such Note.

 

2.02  Obligations Unconditional.                  (a)  The obligations of each
Subsidiary Guarantor under Section 2.01 constitute a present and continuing
guaranty of payment and performance and not collectibility and are absolute,
unconditional and irrevocable, irrespective of the value, genuineness, validity,
regularity or enforceability of the obligations of the Company under the Note
and Guarantee Agreement, the Notes or any other agreement or instrument referred
to herein or therein, or any substitution, release or exchange of any other
guarantee of, or security for, any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 2.02 that the obligations of each Subsidiary Guarantor hereunder shall
be absolute, unconditional and irrevocable, under any and all circumstances. 
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of any Subsidiary Guarantor hereunder which shall remain absolute and
unconditional as described above:

 

(1)  any amendment or modification of any provision of the Note and Guarantee
Agreement, the Notes or any assignment, transfer or assumption thereof
(including any novation pursuant to Section 26 of the Note and Guarantee
Agreement), including, without limitation, any increase in the interest rate on,
principal amount of or Make-Whole Amount in respect of, the Notes, the renewal
or extension of the time of payment of the Notes or the granting of time in
respect of such payment thereof, or of any furnishing or acceptance of security
or any additional guarantee or any release of any security or guarantee
(including any addition or release of any other Subsidiary Guarantor) so
furnished or accepted for the Notes;

 

(2)  any waiver, consent, extension, granting of time, forbearance, indulgence
or other action or inaction under or in respect of the Note and Guarantee
Agreement or the Notes, or any exercise or non-exercise of any right, remedy or
power in respect hereof or thereof;

 

(3)  any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Company or any other Person or the properties or creditors of any of them;

 

(4)  the occurrence of any Default or Event of Default under, or any invalidity
or any unenforceability of, or any misrepresentation, irregularity or other
defect in, the Note and

 

2

--------------------------------------------------------------------------------



 

Guarantee Agreement, the Notes or any other agreement;

 

(5)  any transfer of any assets to or from the Parent Guarantor, the Guarantor
or the Company, including, without limitation, any transfer or purported
transfer to the Parent Guarantor, the Guarantor or the Company from any Person,
any invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Parent Guarantor, the
Guarantor or the Company with or into any Person, any change in the ownership of
any shares of capital stock of the Parent Guarantor, the Guarantor or the
Company, or any change whatsoever in the objects, capital structure,
constitution or business of the Parent Guarantor, the Guarantor or the Company;

 

(6)  any default, failure or delay, willful or otherwise, on the part of the
Parent Guarantor, the Guarantor or the Company or any other Person to perform or
comply with, or the impossibility or illegality of performance by the Company or
any other Person of, any term of the Note and Guarantee Agreement, the Notes or
any other agreement;

 

(7)  any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Company or any other Person for any reason
whatsoever, including, without limitation, any suit or action in any way
attacking or involving any issue, matter or thing in respect of the Note and
Guarantee Agreement, the Notes or any other agreement;

 

(8)  any lack or limitation of the status or the power of, or the incapacity or
disability of, the Parent Guarantor, the Guarantor or the Company or any trustee
or agent thereof; or

 

(9) any novation by the Company pursuant to Section 26 of the Note and Guarantee
Agreement; or

 

(10) any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing (other than the indefeasible
payment in full in cash of the Guaranteed Obligations).

 

(b) Each Subsidiary Guarantor hereby unconditionally waives diligence,
presentment, demand of payment, protest and all notices whatsoever and any
requirement that any holder proceed against or exhaust any right, power or
remedy against the Parent Guarantor, the Guarantor or the Company under the Note
and Guarantee Agreement or the Notes or any other agreement or instrument
referred to herein or therein (including, without limitation, marshalling of
assets), or against any other Subsidiary Guarantor, or against any other Person
under any other guarantee of, or security for, any of the Guaranteed
Obligations.

 

(c)  In the event that any Subsidiary Guarantor shall at any time pay any amount
on account of the Guaranteed Obligations or take any other action in performance
of its obligations hereunder, such Subsidiary Guarantor shall not exercise any
subrogation or other rights hereunder, under the Notes or under the Note and
Guarantee Agreement, and such Subsidiary Guarantor hereby waives all rights it
may have to exercise any such subrogation or other rights and all other remedies
that it may have against the Parent Guarantor, the Guarantor or the Company  or
any other Subsidiary Guarantor in respect of any payment made hereunder, unless
and until the Guaranteed Obligations shall have been paid in full.  If any
amount shall be paid to any Subsidiary Guarantor on

 

3

--------------------------------------------------------------------------------



 

account of any such subrogation rights or other remedy, notwithstanding the
waiver thereof, such amount shall be received in trust for the benefit of the
holders and shall forthwith be paid to the holders to be credited and applied to
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof. Each Subsidiary Guarantor agrees that its obligations under this
Guarantee shall be automatically reinstated if and to the extent that for any
reason any payment (including payment in full) by or on behalf of the Parent
Guarantor, the Guarantor or the Company to any holder is rescinded or must be
otherwise restored by any holder, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid.

 

The guarantee in this Section 2 is a continuing guarantee and shall apply to the
Guaranteed Obligations whenever arising.  Each default in the payment or
performance of any of the Guaranteed Obligations shall give rise to a separate
claim and cause of action hereunder, and separate claims or suits may be made
and brought, as the case may be, hereunder as each such default occurs.

 

If an event permitting the acceleration of the maturity of the principal amount
of the Notes shall at any time have occurred and be continuing, and such
acceleration (and the effect thereof on the Guaranteed Obligations) shall at
such time be prevented by reason of the pendency against the Parent Guarantor,
the Guarantor or the Company or any other Person of a case or proceeding under a
bankruptcy or insolvency law, each Subsidiary Guarantor agrees that, for
purposes of this Guarantee and its obligations hereunder, the maturity of the
principal amount of the Notes shall be deemed to have been accelerated (with a
corresponding effect on the Guaranteed Obligations) with the same effect as if
the holders had accelerated the same in accordance with the terms of the Note
and Guarantee Agreement, and such Subsidiary Guarantor shall forthwith pay such
principal amount, any interest thereon, any Make-Whole Amount, and any other
amounts guaranteed hereunder without further notice or demand.

 

Section 3.  Representations and Warranties. Each Subsidiary Guarantor represents
and warrants to the holders that:

 

3.01  Organization; Power and Authority.  Such Subsidiary Guarantor is duly
organized, validly existing and, where legally applicable, in good standing
under the laws of its jurisdiction of organization (the “Applicable
Jurisdiction”) and, where legally applicable, is duly qualified as a foreign
corporation and, if applicable, is in good standing in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Such Subsidiary Guarantor has the corporate or other requisite
power and authority to execute and deliver this Guarantee and to perform the
provisions hereof.

 

3.02  Authorization, etc.  This Guarantee has been duly authorized by all
necessary corporate action on the part of such Subsidiary Guarantor, and this
Guarantee constitutes a legal, valid and binding obligation of such Subsidiary
Guarantor enforceable against such Subsidiary Guarantor in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

4

--------------------------------------------------------------------------------



 

3.03  Compliance with Laws, Other Instruments, etc.  The execution, delivery and
performance by such Subsidiary Guarantor of this Guarantee will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Subsidiary
Guarantor under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws or other organizational
document, or any other agreement or instrument to which such Subsidiary
Guarantor is bound or by which such Subsidiary Guarantor or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Subsidiary Guarantor or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to such Subsidiary
Guarantor.

 

3.04  Governmental Authorizations, etc.  No consent, approval or authorization
of, or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by such
Subsidiary Guarantor of this Guarantee(1) (including, without limitation, any
thereof required in connection with the obtaining of Dollars to make payments
under this Subsidiary Guarantee and the payment of such Dollars to Persons
resident in the United States of America).  It is not necessary to ensure the
legality, validity, enforceability or admissibility into evidence in the
Applicable Jurisdiction of this Subsidiary Guarantee that this Subsidiary
Guarantee or any other document be filed, recorded or enrolled with any
Governmental Authority, or that any such agreement or document be stamped with
any stamp, registration or similar transaction tax.

 

 

3.05.  Solvency.  Upon the execution and delivery hereof, such Subsidiary
Guarantor will be solvent, will be able to pay its debts as they mature and will
have capital sufficient to carry on its business.

 

3.06.  Ranking. All liabilities of each Subsidiary Guarantor under this
Subsidiary Guarantee constitute direct, unconditional and general obligations of
such Subsidiary Guarantor and rank in right of payment either pari passu or
senior to all other unsecured, unsubordinated Indebtedness of such Subsidiary
Guarantor, except for Indebtedness which is preferred by operation of
bankruptcy, insolvency, liquidation, administration or similar laws of general
application.

 

3.07  Taxes.(2)  No liability for any Tax, directly or indirectly, imposed,
assessed, levied or collected by or for the account of any Governmental
Authority of or in the Applicable Jurisdiction or any political subdivision
thereof or therein (an “Applicable Taxing Authority”) will be incurred by any
Subsidiary Guarantor or any holder of a Note as a result of the execution or
delivery of this Subsidiary Guarantee and, based on present law, if any payments
were made by any Subsidiary Guarantor under this Guarantee, no deduction or
withholding in respect of Taxes imposed by or for the account of any Applicable
Taxing Authority would be required to be made from any such payment, except for
(i) in the case of any Subsidiary Guarantor organized under the laws of the
United Kingdom or any political subdivision thereof or therein, any payment made
by it which is considered to have a United Kingdom source for the purposes of
United Kingdom

 

--------------------------------------------------------------------------------

(1)  The remainder of this Section is not necessary in relation to Subsidiary
Guarantors that are U.S. persons.

 

(2)  This section is not necessary in relation to Subsidiary Guarantors that are
U.S. persons.

 

5

--------------------------------------------------------------------------------



 

withholding tax may be subject to withholding tax in the United Kingdom at a
rate of [  ]%(3) and (ii) any such withholding or deduction arising out of the
conditions described in the proviso to Section 4(a).

 

Section 4.  Tax Indemnity.(4) (a)  Any and all payments under this Subsidiary
Guarantee to or for the account of any holder of a Note shall be made free and
clear of, and without deduction or withholding for or on account of, any Tax,
except to the extent such deduction or withholding is required by law.  If any
Tax is required by law to be deducted or withheld by any Subsidiary Guarantor
from any such payments made by such Subsidiary Guarantor, such Subsidiary
Guarantor will make such deductions or withholding and pay to the relevant
taxing authority the full amount deducted or withheld before penalties attach
thereto or interest accrues thereon.  In the event of the imposition by or for
the account of any Applicable Taxing Authority or of any Governmental Authority
of any jurisdiction in which any Subsidiary Guarantor resides for tax purposes
or any jurisdiction from or through which such Subsidiary Guarantor is making
any payment in respect of this Subsidiary Guarantee of any Tax, other than any
Excluded Tax, upon or with respect to any payments in respect of this Subsidiary
Guarantee, whether by withholding or otherwise, such Subsidiary Guarantor hereby
agrees to pay forthwith from time to time in connection with each payment on
this Subsidiary Guarantee to each holder of a Note such amounts as shall be
required so that every payment received by such holder in respect of the Notes
and every payment received by such holder under this Subsidiary Guarantee will
not, after such withholding or deduction or other payment for or on account of
such Tax and any interest or penalties relating thereto, be less than the amount
due and payable to such holder in respect of such Note or under this Subsidiary
Guarantee before the assessment of such Tax; provided, however, that such
Subsidiary Guarantor shall not be obliged to pay such amounts to any holder of a
Note in respect of Taxes to the extent such Taxes exceed the Taxes that would
have been payable:

 

(i)                                     had such holder not had any connection
with the Applicable Jurisdiction or any territory or political subdivision
thereof other than the mere holding of a Note with the benefit of this Guarantee
(or the receipt of any payments in respect thereof) or activities incidental
thereto (including enforcement thereof);

 

(ii)                                  but for the delay or failure by such
holder (following a written request by such Subsidiary Guarantor) in the filing
with an appropriate Governmental Authority or otherwise of forms, certificates,
documents, applications or other reasonably required evidence (collectively
“Forms”), that are required to be filed by such holder to avoid or reduce such
Taxes and that in the case of any of the foregoing would not result in any
confidential or proprietary income tax return information being revealed, either
directly or indirectly, to any Person and such delay or failure could have been
lawfully avoided by such holder, provided that such holder shall be deemed to
have satisfied the requirements of this clause (ii) upon the good faith
completion and submission of such Forms as may be specified in a written request
of such Subsidiary Guarantor no later than 60 days after receipt by such holder
of such written request (provided that if such Forms are required

 

--------------------------------------------------------------------------------

(3)  Rate to be specified based on law in effect as of date of applicable
Subsidiary Guarantee.

 

(4)  This section is not necessary in relation to Subsidiary Guarantors that are
U.S. persons.

 

6

--------------------------------------------------------------------------------



 

pursuant to the laws of any jurisdiction other than the United States of
America, such written request shall be accompanied by such Forms in English or
with an English translation thereof); or

 

(iii) had such holder not breached any representation or warranty contained in
Section 6.2(a), (c) or (d) of the Note and Guarantee Agreement.

 

(b)  Within 60 days after the date of any payment by any Subsidiary Guarantor of
any Tax in respect of any payment under the Notes or this Section 4, such
Subsidiary Guarantor shall furnish to each holder of a Note the original tax
receipt for the payment of such Tax (or if such original tax receipt is not
available, a duly certified copy of the original tax receipt), together with
such other documentary evidence with respect to such payments as may be
reasonably requested from time to time by any holder of a Note.

 

(c)  If any Subsidiary Guarantor has made a payment to or on account of any
holder of a Note pursuant to clause (a) above and such holder is entitled to a
refund of the Tax to which such payment is attributable from the Governmental
Authority to which the payment of the Tax was made and such refund can be
obtained by filing one or more Forms, then (i) such holder shall, as soon as
practicable after receiving a written request therefor from such Subsidiary
Guarantor (which request shall include a copy of such Forms to be filed), use
its reasonable efforts to promptly file such Forms and (ii) upon receipt of such
refund, if any, promptly pay over such refund to such Subsidiary Guarantor (net
of any costs incurred in complying with such request).

 

(d)  The obligations of the Subsidiary Guarantors under this Section 4 shall
survive the transfer or payment of any Note and the provisions of this Section 4
shall also apply to successive transferees of the Notes.

 

Section 5.  Miscellaneous.

 

5.01  Amendments, Etc.  This Guarantee may be amended, and the observance of any
term hereof may be waived (either retroactively or prospectively), with (and
only with) the written consent of the Subsidiary Guarantors and the Required
Holders, except that no such amendment or waiver may, without the written
consent of each holder affected thereby, amend any of Section 2.01, 2.02, 4,
this Section 5.01 or Section 5.04.

 

5.02  Notices.  All notices and communications provided for hereunder shall be
in writing and sent as provided in Section 19 of the Note and Guarantee
Agreement (i) if to any holder, to the address (whether electronic or physical)
specified for such holder in the Note and Guarantee Agreement and (ii) if to any
Subsidiary Guarantor, to the address for such Subsidiary Guarantor set forth on
the signature pages hereof.

 

5.03  JURISDICTION AND PROCESS.  EACH SUBSIDIARY GUARANTOR AGREES THAT ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTEE OR
ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH, OR ANY LEGAL ACTION OR
PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT OBTAINED AGAINST SUCH

 

7

--------------------------------------------------------------------------------



 

SUBSIDIARY GUARANTOR FOR BREACH HEREOF OR THEREOF, OR AGAINST ANY OF ITS
PROPERTIES, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK BY OR ON BEHALF OF
ANY HOLDER OF A NOTE, AS SUCH HOLDER MAY ELECT, AND SUCH SUBSIDIARY GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF SUCH COURTS FOR PURPOSES OF ANY SUCH LEGAL ACTION OR PROCEEDING.  EACH
SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY APPOINTS AND DESIGNATES NATIONAL
REGISTERED AGENTS, INC., AT 875 AVENUE OF THE AMERICAS, SUITE 501, NEW YORK, NEW
YORK, 10001, OR ANY OTHER PERSON HAVING AND MAINTAINING A PLACE OF BUSINESS IN
THE STATE OF NEW YORK WHOM THE SUBSIDIARY GUARANTOR MAY FROM TIME TO TIME
HEREAFTER DESIGNATE (HAVING GIVEN 30 DAYS’ NOTICE THEREOF TO EACH HOLDER OF A
NOTE THEN OUTSTANDING), AS THE TRUE AND LAWFUL ATTORNEY AND DULY AUTHORIZED
AGENT FOR ACCEPTANCE OF SERVICE OF LEGAL PROCESS OF THE SUBSIDIARY GUARANTOR. 
EACH SUBSIDIARY GUARANTOR HEREBY AGREES THAT SERVICE OF PROCESS IN ANY SUCH
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO IT AS ITS
ADDRESS SPECIFIED IN SECTION 5.02 OR AT SUCH OTHER ADDRESS OF WHICH EACH HOLDER
OF A NOTE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO.  IN ADDITION, EACH
SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY
GUARANTEE OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH IN THE COURTS OF
THE STATE OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

5.04                        Obligation to Make Payment in Dollars.  Any payment
on account of an amount that is payable by the Subsidiary Guarantors under this
Guarantee in Dollars which is made to or for the account of any holder in any
other currency shall constitute a discharge of the obligation of the Subsidiary
Guarantors under this Guarantee only to the extent of the amount of Dollars
which such holder could purchase in the foreign exchange markets in London,
England, with the amount of such other currency in accordance with normal
banking procedures at the rate of exchange prevailing on the London Banking Day
following receipt of the payment first referred to above.  If the amount of
Dollars that could be so purchased is less than the amount of Dollars originally
due to such holder, the Subsidiary Guarantors agree to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency.  This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Guarantee, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due hereunder or under any
judgment or order.  As used herein the term “London

 

8

--------------------------------------------------------------------------------



 

Banking Day” shall mean any day other than a Saturday or Sunday or a day on
which commercial banks are required or authorized by law to be closed in London,
England.

 

5.05  Successors and Assigns.  All covenants and other agreements of each
Subsidiary Guarantor in this Guarantee shall bind its successors and assigns and
shall inure to the benefit of the holders and their respective transferees,
successors and assigns.

 

5.06  Severability.  Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

5.07  Construction.  Each agreement contained herein shall be construed (absent
express provision to the contrary) as being independent of each other agreement
contained herein, so that compliance with any one agreement shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other agreement.  Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

 

5.08  Expenses.  Each Subsidiary Guarantor shall indemnify each holder on demand
in respect of all reasonable costs and expenses (including reasonable legal
fees) incurred by such holder in connection with the enforcement of this
Guarantee or the preservation of the rights of such holder as a result of any
breach by any Subsidiary Guarantor of its obligations hereunder.

 

5.09.  Release.  A Subsidiary Guarantor shall cease to be a Subsidiary Guarantor
and shall be released from its obligations under this Guarantee pursuant to
Section 9.7(c), of the Note and Guarantee Agreement.

 

5.10.  Survival of Representations and Warranties.  All representations and
warranties contained herein shall survive the execution and delivery of this
Guarantee and the Note and Guarantee Agreement, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein, and the payment of
any Note or any Guaranteed Obligation, and may be relied upon by any subsequent
holder of any Note, regardless of any investigation made at any time by or on
behalf of any Purchaser or any other holder of a Note.

 

5.11.  Counterparts; Additional Parties.  This Guarantee may be executed in any
number of counterparts, each of which shall be an original but all of which
shall constitute one instrument.  Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.  At any time after the date of this Guarantee, one or more
additional persons or entities may become parties hereto by executing and
delivering to the holders a counterpart of this Guarantee.  Immediately upon
such execution and delivery (and without any further action), each such
additional person or entity will become a party to, and will be bound by all of
the terms of, this Guarantee.

 

9

--------------------------------------------------------------------------------



 

5.12.  Governing Law.  This Guarantee shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Guarantee has been duly executed by the Subsidiary
Guarantors as of the day and year first above written.

 

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

By

 

 

 

Title:

 

 

 

Address:

 

 

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

By

 

 

 

Title:

 

 

 

Address:

 

11

--------------------------------------------------------------------------------